Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 1 of 34 Page ID #:984



   1   Shayla Myers (SBN: 264054)
   2   Romy Ganschow (SBN: 320294)
       LEGAL AID FOUNDATION OF LOS ANGELES
   3   7000 S. Broadway, Los Angeles, CA 90003
   4
       Tel.: (213) 640-3983
       E-Mail: smyers@lafla.org
   5           rganschow@lafla.org
   6
       Attorneys for Gladys Zepeda, Miriam Zamora,
   7   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
       Marquis Ashley, and Ktown for All
   8
   9   Additional Attorneys on Next Page
  10
                                 UNITED STATES DISTRICT COURT
  11
                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13
       JANET GARCIA, GLADYS ZEPEDA,                    )   CASE NO. 2:19-cv-06182-DSF-PLA
  14   MIRIAM ZAMORA, ALI EL-BEY,                      )
                                                       )
       PETER DIOCSON JR, MARQUIS
  15
       ASHLEY, JAMES HAUGABROOK,
                                                       )   DECLARATION OF ADRIAN
                                                       )
                                                       )   RISKIN
  16   individuals, KTOWN FOR ALL, an
       unincorporated association;                     )
  17   ASSOCIATION FOR RESPONSIBLE                     )
                                                       )
  18   AND EQUITABLE PUBLIC                            )
       SPENDING, an unincorporated                     )
  19   association                                     )
                          Plaintiff(s),                )
  20                                                   )
                     vs.                               )
  21                                                   )
                                                       )
  22   CITY OF LOS ANGELES, a municipal                )
       entity; DOES 1-7,                               )
  23                     Defendant(s).                 )
                                                       )
  24
  25
  26
  27
  28



       _________________________________________________________________________________________________
                                 DECLARATION OF ADRIAN RISKIN
Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 2 of 34 Page ID #:985



   1   Catherine Sweetser (SBN: 271142)
   2   Kristina Harootun (SBN: 308718)
       SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
   3   11543 W. Olympic Blvd.,
   4
       Los Angeles, CA 90064
       Tel.: (310) 396-0731
   5   Email: csweetser@sshhlaw.com
   6
              kharootun@sshhlaw.com

   7   Attorneys for Plaintiffs.
   8
       Benjamin Allan Herbert (SBN: 277356)
   9   William L. Smith (SBN: 324235)
       KIRKLAND & ELLIS LLP
  10
       555 S. Flower St., Los Angeles, CA 90071
  11   Tel.: (213) 680-8400
       Email: benjamin.herbert@kirkland.com
  12
               william.smith@kirkland.com
  13
       Attorneys for Plaintiffs Ktown for All, Ali El-Bey,
  14
       Peter Diocson Jr., Marquis Ashley, Association for Responsible
  15   and Equitable Public Spending, and Janet Garcia.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



       _________________________________________________________________________________________________
                                   DECLARATION OF ADRIAN RISKIN
Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 3 of 34 Page ID #:986




  1                        DECLARATION OF ADRIAN RISKIN
  2        1. My name is Adrian Riskin. I have personal knowledge of the facts
  3           contained in this declaration, and if called to testify, I could and would
  4           testify competently as to the truth of the facts in this declaration.
  5        2. I run an online blog called MichaelKohlhaas.org to increase
  6           government transparency and practice civic activism using the Public
  7           Records Act and to teach other activists how to use the Public Records
  8           Act.
  9        3. I submit 15-20 Public Records Act requests a week for various
 10           agencies, including the City of Los Angeles.
 11        4. Sometimes the City of Los Angeles emails the responses to me,
 12           sometimes they send links to cloud storage, sometimes they make me
 13           come to the City’s offices to look at them on paper, and sometimes
 14           they mail them to my house. They sometimes use a program called
 15           NextRequest. My understanding is that NextRequest is a commonly
 16           used cloud sharing service which allows the government to upload
 17           documents and CPRA requesters to download the documents using a
 18           personal log-in. The City of Los Angeles has its own subdomain
 19           through NextRequest at lacity.nextrequest.com through which it can
 20           upload its CPRA responses. Each request is assigned its own number.
 21        5. Because I was regularly requesting the daily clean-up schedules from
 22           the Department of Sanitation, the City of Los Angeles agreed to
 23           produce the daily clean-up schedules without me having to submit a
 24           formal Public Records Act request. The Department of Sanitation
 25           uploads the documents to NextRequest each morning and I am able to
 26           access the records by logging into NextRequest.
 27
 28   //
                                                         1
      ________________________________________________________________________________________________
                                  DECLARATION OF ADRIAN RISKIN
Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 4 of 34 Page ID #:987
Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 5 of 34 Page ID #:988




                           EXHIBIT A
Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 6 of 34 Page ID #:989




                                                                                                                                                             Please contact your supervisor if you have any questions.
TENTATIVE SCHEDULE:                                                                                                                                                                   * HE - Homeless Encampments
Wednesday, February 12th @8:00 A.M.                                                                                                                                                              * ID- Illegal Dumping




     CARE Team 1 - Council District 1 - Call Sign CARE101
          Address           Cross Street           Division                              Comments                   Address                   Cross Street     Division                     Comments
 1   CODE 75                                                      Hollenbeck      PROACTIVE INSERT   5   CODE 75                                               Hollenbeck          PROACTIVE INSERT
 2   CODE 75                                                      Hollenbeck      PROACTIVE INSERT   6   CODE 75                                               Hollenbeck          PROACTIVE INSERT
 3   CODE 75                                                      Hollenbeck      PROACTIVE INSERT   7   CODE 75                                               Hollenbeck          PROACTIVE INSERT
 4   CODE 75                                                      Hollenbeck      PROACTIVE INSERT   8   CODE 75                                               Hollenbeck          PROACTIVE INSERT


     CARE Team 2 - Council District 2 - Call Sign CARE202
          Address           Cross Street           Division                              Comments                   Address                   Cross Street     Division                     Comments
 1   Lankershim                         Kittridge               North Hollywood                      5   Chandler Blvd.                    170 fwy           North Hollywood
 2   11924 Saticoy Street                                                                            6   7377 Greenbush Ave                                  North Hollywood
 3   North side of Saticoy Street       West of Varna Avenue.   North hollywood                      7   10835 Chandler Blvd                                 North Hollywood
 4   11300 Hartland                     Tujunga                 North hollywood                      8   CODE 75                                             North Hollywood       PROACTIVE INSERT


     CARE Team 3 - Council District 3 - Call Sign CARE203
          Address           Cross Street           Division                              Comments                   Address                   Cross Street     Division                     Comments
                                                                                  1-1551649721
 1   19237 Ventura Blvd                 Tampa                     West Valley                        5   CODE 75                                               West Valley         PROACTIVE INSERT
 2   CODE 75                                                      West Valley     PROACTIVE INSERT   6   CODE 75                                               West Valley         PROACTIVE INSERT
 3   CODE 75                                                      West Valley     PROACTIVE INSERT   7   CODE 75                                               West Valley         PROACTIVE INSERT
 4   CODE 75                                                      West Valley     PROACTIVE INSERT   8   CODE 75                                               West Valley         PROACTIVE INSERT


     CARE Team 4 - Council District 4 - Call Sign CARE104
          Address           Cross Street           Division                              Comments                   Address                   Cross Street     Division                     Comments
 1   4503 Hollywood Blvd                Hillhurst Ave              Northeast                         5   CODE 75                                                Northeast          PROACTIVE INSERT
 2   Lyman                              Clayon                     Northeast                         6   CODE 75                                                Northeast          PROACTIVE INSERT
 3   Vermont                            Prospect                   Northeast                         7   CODE 75                                                Northeast          PROACTIVE INSERT
 4   4739 Hollywood Blvd                New Hampshire              Northeast                         8   CODE 75                                                Northeast          PROACTIVE INSERT


     CARE Team 5 - Council District 5 - Call Sign CARE405
          Address           Cross Street           Division                              Comments                   Address                   Cross Street     Division                     Comments
 1   859 N Highland Ave                 Willoughby                 WILSHIRE                          5   Durango Ave and Exposition Blvd                         PACIFIC
 2   6121 Wilshire Blvd                 Fairfax                    WILSHIRE                          6   CODE 75                                                 PACIFIC           PROACTIVE INSERT
 3   868 N La Cienega                   Willoughby                 WILSHIRE                          7   CODE 75                                                 PACIFIC           PROACTIVE INSERT
 4   6351 W olympic Blvd                Carillo Dr                 WILSHIRE                          8   CODE 75                                                 PACIFIC           PROACTIVE INSERT


     CARE Team 6 - Council District 6 - Call Sign CARE206
          Address           Cross Street           Division                              Comments                   Address                   Cross Street     Division                     Comments
 1   8360 San Fernando Rd.              Olinda St.                  Foothill                         5   CODE 75                                                 Foothill          PROACTIVE INSERT
 2   7659 Simpson Ave.                  Stagg St.                   Foothill                         6   CODE 75                                                 Foothill          PROACTIVE INSERT
 3   11501 Tuxford St.                  San Fernando Rd.            Foothill                         7   CODE 75                                                 Foothill          PROACTIVE INSERT
 4   7640 Lankershim Blvd.              Saticoy St.                 Foothill                         8   CODE 75                                                 Foothill          PROACTIVE INSERT


     CARE Team 7 - Council District 7 - Call Sign CARE207
          Address           Cross Street           Division                              Comments                   Address                   Cross Street     Division                     Comments
 1   9070 Sunland Blvd                  La Tuna Canyon Rd.          Foothill      1-1542562040       5   CODE 75                                                 Foothill          PROACTIVE INSERT
 2   Van Nuys Blvd and Foothill Blvd.                               Foothill      1-1537462851       6   CODE 75                                                 Foothill          PROACTIVE INSERT
 3   13850 Van Nuys Blvd                                            Foothill      1-1543791931       7   CODE 75                                                 Foothill          PROACTIVE INSERT
 4   10707 N El Dorado Ave                                          Foothill      1-1547348601       8   CODE 75                                                 Foothill          PROACTIVE INSERT


     CARE Team 8 - Council District 8 - Call Sign CARE308
          Address           Cross Street           Division                              Comments                   Address                   Cross Street     Division                     Comments
                                        Between HARVARD BLVD
 1   1710 W 60TH ST, 90047              and WESTERN AVE             77th St.      1-1535291691       5   CODE 75                                                   SE              PROACTIVE INSERT
                                        Between 70TH ST and
 2   7010 S DENVER AVE, 90044           FLORENCE AVE                77th St.      1-1543474191       6   CODE 75                                                   SE              PROACTIVE INSERT
                                        Between FIGUEROA ST
 3   641 W 95TH ST, 90044               and HOOVER ST                 SE          1-1522702931       7   CODE 75                                                   SE              PROACTIVE INSERT
                                        Between AVALON BLVD
 4   619 E 98TH ST, 90002               and STANFORD AVE              SE          1-1529902917       8   CODE 75                                                   SE              PROACTIVE INSERT


     CARE Team 9 - Council District 9 - Call Sign CARE309
          Address           Cross Street           Division                              Comments                   Address                   Cross Street     Division                     Comments
 1   226 E. 84th Place                  San Pedro                    77th                            5   CODE 75                                                  77th             PROACTIVE INSERT
 2   442 E. 84th Place                  San Pedro                    77th                            6   CODE 75                                                  77th             PROACTIVE INSERT
 3   CODE 75                                                         77th         PROACTIVE INSERT   7   CODE 75                                                  77th             PROACTIVE INSERT
 4   CODE 75                                                         77th         PROACTIVE INSERT   8   CODE 75                                                  77th             PROACTIVE INSERT


     CARE Team 10 - Council District 10 - Call Sign CARE316
          Address           Cross Street           Division                              Comments                   Address                   Cross Street     Division                     Comments
                                        Between AUGUST ST and
 1   3930 S ROXANNE AVE, 90008          POTOMAC AVE              SOUTHWEST        1-1543099626       5   CODE 75                                              SOUTHWEST            PROACTIVE INSERT
                                        Between 21ST ST and
 2   2335 S HIGHLAND AVE, 90016         LONGWOOD AVE             SOUTHWEST        1-1543091161       6   CODE 75                                              SOUTHWEST            PROACTIVE INSERT
                                        Between HOMESIDE AVE
 3   2928 S CARMONA AVE, 90016          and D/E                  SOUTHWEST        1-1542803611       7   CODE 75                                              SOUTHWEST            PROACTIVE INSERT
                                        Between HOMESIDE AVE
 4   2923 S CARMONA AVE, 90016          and D/E                  SOUTHWEST        1-1542798921       8   CODE 75                                              SOUTHWEST            PROACTIVE INSERT


     CARE Team 11 - Council District 11 - Call Sign CARE411
          Address           Cross Street           Division                              Comments                   Address                   Cross Street     Division                     Comments
Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 7 of 34 Page ID #:990

                                Between FLOWER AVE
1   401 S LINCOLN BLVD, 90291   and FLOWER CT            PACIFIC    1-1551498366              5   CODE 75                                          PACIFIC    PROACTIVE INSERT
                                Between ROSE AVE and
2   600 S COURTLAND ST, 90291   VERNON AVE               PACIFIC    1-1536987355              6   CODE 75                                          PACIFIC    PROACTIVE INSERT
                                Between MILDRED AVE
3   1918 S CANAL ST, 90291      and THE GRAND CL         PACIFIC    1-1539088921              7   CODE 75                                          PACIFIC    PROACTIVE INSERT
4   12044 HAVELOCK AV, 90230    N/A                      PACIFIC    1-1540989221              8   CODE 75                                          PACIFIC    PROACTIVE INSERT


    CARE Team 12 - Council District 12 - Call Sign CARE212
         Address           Cross Street           Division                  Comments                         Address              Cross Street   Division            Comments
1   Hayvenhurst at the 118                             DEVONSHIRE                             5   CODE 75                                        DEVONSHIRE   PROACTIVE INSERT
2   ACROSS FROM 21723 PLUMMER                          DEVONSHIRE                             6   CODE 75                                        DEVONSHIRE   PROACTIVE INSERT
3   9240 and 9261 Jordan                               DEVONSHIRE                             7   CODE 75                                        DEVONSHIRE   PROACTIVE INSERT
4   CODE 75                                            DEVONSHIRE   PROACTIVE INSERT          8   CODE 75                                        DEVONSHIRE   PROACTIVE INSERT


    CARE Team 13 - Council District 13 - Call Sign CARE113
         Address           Cross Street           Division                  Comments                         Address              Cross Street   Division            Comments
1   94 N Bonnie Brae            Beverly                 Rampart                               5   CODE 75                                         Rampart     PROACTIVE INSERT
2   Echo Park Lake                                      Rampart                               6   CODE 75                                         Rampart     PROACTIVE INSERT
3   123 S Alvarado St                                   Rampart                               7   CODE 75                                         Rampart     PROACTIVE INSERT
4   1667 Beverly Blvd           Union Ave               Rampart                               8   CODE 75                                         Rampart     PROACTIVE INSERT


    CARE Team 14 - Council District 14 - Call Sign CARE114
         Address           Cross Street           Division                  Comments                         Address              Cross Street   Division            Comments
                                                                    Special Enforcement and
1   EL PUEBLO SECZ                                      CENTRAL     Cleaning Zone             5   Lowell Ave at Alhambra Ave   Alhambra Avenue   Hollenbeck
2   4892 Huntington Dr. S.      Castalia Ave           Hollenbeck                             6   CODE 75                                        Hollenbeck   PROACTIVE INSERT
3   5226 Huntington Dr. S.      Barett Rd.             Hollenbeck                             7   CODE 75                                        Hollenbeck   PROACTIVE INSERT
4   5488 Alhambra Ave.          5488 Alhambra Ave      Hollenbeck                             8   CODE 75                                        Hollenbeck   PROACTIVE INSERT


    CARE Team 15 - Council District 15 - Call Sign CARE315
         Address           Cross Street           Division                  Comments                         Address              Cross Street   Division            Comments
                                                                    Special Enforcement and
1   IMPERIAL SECZ                                      SOUTHEAST    Cleaning Zone             5   CODE 75                                         HARBOR      PROACTIVE INSERT
2   CODE 75                                             HARBOR      PROACTIVE INSERT          6   CODE 75                                         HARBOR      PROACTIVE INSERT
3   CODE 75                                             HARBOR      PROACTIVE INSERT          7   CODE 75                                         HARBOR      PROACTIVE INSERT
4   CODE 75                                             HARBOR      PROACTIVE INSERT          8   CODE 75                                         HARBOR      PROACTIVE INSERT
Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 8 of 34 Page ID #:991




TENTATIVE SCHEDULE:                                                                                                                                                 * HE - Homeless Encampments
Wednesday, February 12th @7:00 A.M.                                                                                                                                     * ID- Illegal Dumping




     CAZADOR CARE+1- Council District 13
        Auth#               Address             Cross St            Cross St          Location             Comments/Survey             Est. Clean Time      Division      LAPD Call Sign                  Status    Inter-Agency Referral
                  3761 W BEVERLY BLVD,                                                                                                                                       CARE124                     Approved           DOT
 1    200102002   90004                    JUANITA AVE                         SIDEWALK/STREET   10 HE’s; 17 postings.                 4 hours           RAMPART
                  510 N JUANITA AVE,                                                                                                                                         CARE124                     Approved           DOT
 2    191231008   90004                    CLINTON ST         MIDDLEBURY ST    SIDEWALK/STREET   6 HE’s; 12 postings.                  4 hours           RAMPART


     WASHINGTON CARE+1- Council District 14 Services:
        Auth#               Address             Cross St            Cross St          Location             Comments/Survey             Est. Clean Time      Division      LAPD Call Sign                  Status    Inter-Agency Referral
 1    200206025   815 S CROCKER ST, 90021 9TH ST              8TH ST           SIDEWALK/STREET   11 Postings; 8 HE                     6 HRs             NEWTON              CARE125                     Approved
                  506 N Bunker Hill Ave,                                                                                                                                     CARE125                     Approved
 2    200129014   90012                    N FIGUEROA ST      N GRAND AVE      SIDEWALK/STREET   12 Postings; 5 HE                     2HRs              CENTRAL


     DCT CARE+3- Council District 11 Services:
        Auth#               Address             Cross St            Cross St          Location             Comments/Survey             Est. Clean Time      Division      LAPD Call Sign                  Status    Inter-Agency Referral
                                                                                                                                                                             CARE426                     Approved
 1    200117006   932 E ROSE AVE, 90291    E ROSE AVE                          SIDEWALK/STREET   31 HE(s)                              4 hr(s)           PACIFIC
                  3840 S GRAND VIEW                                                                                                                                          CARE426                     Approved
 2    200207012   BLVD, 90066              PACIFIC AVE                         SIDEWALK/STREET   9 HE(s)                               2 hr(s)           PACIFIC

 3    200114032   781 E MARR ST, 90291     E MARR ST                           SIDEWALK/STREET   1 HE(s)                               1 hr(s)           PACIFIC             CARE426                     Approved
                  11701 W WILSHIRE BLVD,                                                                                                                 WEST LOS            CARE426                     Approved
 4    200106002   90049                    Barrington Ave                      SIDEWALK/STREET   1 HE (3 tents)                        1 hr(s)           ANGELES


     WASHINGTON CARE+2- Council District 10 Services:
        Auth#               Address             Cross St            Cross St          Location             Comments/Survey             Est. Clean Time      Division      LAPD Call Sign                  Status    Inter-Agency Referral
                                                                                                 8 Postings13 HE, Bulky items, trash                                         CARE427                     Approved           DOT
                  6038 W VENICE BLVD,      SANTA MONICA                                          and debris.
 1    200122030   90034                    BLVD                                SIDEWALK/STREET                                         6 HR              WILSHIRE
                                                                                                 8 Postings; 5 HE’s                                                          CARE427                     Approved           DOT
 2    200117013   5019 W NORTH VENICE BLVD,
                                         S REDONDO
                                            90019  ST         W PICO BLVD      SIDEWALK/STREET   DOT RECOMMENDED                       2 hrs,            WILSHIRE


     CARE+ ABH Team: SCHRADER A Bridge Home
        Auth#               Address             Cross St            Cross St          Location             Comments/Survey             Est. Clean Time      Division      LAPD Call Sign        Status              Inter-Agency Referral
                                                                                                 ABH SHRADER -                                                                                           Approved
 1    191007002   ABH SCHRADER             W SUNSET BLVD                       Sidewalk/Street   keep open for 90 days                     8 Hours       HOLLYWOOD            CARE428


     CARE+ ABH Team: ST ANDREWS A Bridge Home
        Auth#               Address             Cross St            Cross St          Location             Comments/Survey             Est. Clean Time      Division      LAPD Call Sign        Status              Inter-Agency Referral
                                                                                                 ABH ST. ANDREWS -                                                                                       Approved
                                                                                                 keep open for 90 days
 1    200103003   ABH ST ANDREWS [1]       ARLINGTON AVE      DENKER AVE       Sidewalk/Street   Request LAPD in-pocket                    8 Hours       77TH STREET          CARE329


     CARE+ OHS Team
        Auth#               Address             Cross St            Cross St          Location             Comments/Survey             Est. Clean Time      Division      LAPD Call Sign                  Status    Inter-Agency Referral
                                                                                                 PLEASE DO NOT CLOSE                                                         CARE121                     Approved
                                                                                                 AUTHORIZATIONExpanded Skidrow
                                                                                                 Concentrated Clean up.
                  San Pedro St (3rd St and 7th St)
 1    200102027   4th St (Wall St and San Pedro St)                            SIDEWALK/STREET   50 HE(s)                                  8 Hours       CENTRAL


     CARE+ Grand Ave Team
        Auth#               Address             Cross St            Cross St          Location             Comments/Survey             Est. Clean Time      Division      LAPD Call Sign                  Status    Inter-Agency Referral
                                           (Hope St to Grand Ave)                                                                                                            CARE122                     Approved
                                                                                                 4 HE’s, 9 postings, Bulky items,
      200110015                            (22nd St to 39th St)                                  bicycles, bicycles parts, trash and
 1    200110019   35th St                  (35th St to 39th St)                SIDEWALK/STREET   debris.                               2.0 hour          NEWTON
                                                                                                 9 HE’s 24 postings, Bulky items, trash                                      CARE122                     Approved
 2                Broadway                                                     SIDEWALK/STREET   and debris.                            5.0 hour         NEWTON
                                                                                                 One HE’s. 10 postings, Bulky items,                                         CARE122                     Approved
 3                Grand Ave                                                    SIDEWALK/STREET   trash and debris                      1.0 hour          NEWTON


     CARE+ DTLA Team
        Auth#               Address             Cross St            Cross St          Location             Comments/Survey             Est. Clean Time      Division      LAPD Call Sign                  Status    Inter-Agency Referral
                  1601 GRIFFITH AVE,                                                                                                                                         CARE123                     Approved
 1    200116001   90021                    E 16TH ST                           Sidewalk/Street   15+ HEs, 28 Postings                      8 Hours       NEWTON
Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 9 of 34 Page ID #:992


[1] Prior backup at location
                                      Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 10 of 34 Page ID
                                                                         #:993




                                                                                                                                               Please contact your supervisor if you have any questions.
TENTATIVE SCHEDULE:                                                                                                                                                     * HE - Homeless Encampments
Thursday, February 13th @ 8:00 A.M                                                                                                                                                 * ID- Illegal Dumping




     CARE Team 1 - Council District 1 - Call Sign CARE101
          Address           Cross Street           Division                            Comments                  Address        Cross Street     Division                     Comments
 1   1029 S. Beacon                   11th/ Olympic              Rampart                           5   CODE 75                                  NORTHEAST            PROACTIVE INSERT
                                      between Figueroa/
 2   Ave 61                           Piedmont                   Northeast                         6   CODE 75                                  NORTHEAST            PROACTIVE INSERT
 3   CODE 75                                                   NORTHEAST        PROACTIVE INSERT   7   CODE 75                                  NORTHEAST            PROACTIVE INSERT
 4   CODE 75                                                   NORTHEAST        PROACTIVE INSERT   8   CODE 75                                  NORTHEAST            PROACTIVE INSERT


     CARE Team 2 - Council District 2 - Call Sign CARE202
          Address           Cross Street           Division                            Comments                  Address        Cross Street     Division                     Comments
 1             Lankershim             Kittridge               North Hollywood                      5   Chandler Blvd.        170 fwy           North Hollywood
 2        11924 Saticoy Street                                North Hollywood                      6   7377 Greenbush Ave                      North Hollywood
 3     North side of Saticoy Street   West of Varna Avenue.   North hollywood                      7   10835 Chandler Blvd                     North Hollywood
 4   11300 Hartland                   Tujunga                 North hollywood                      8   CODE 75                                 North Hollywood       PROACTIVE INSERT


     CARE Team 3 - Council District 3 - Call Sign CARE203
          Address           Cross Street           Division                            Comments                  Address        Cross Street     Division                     Comments
                                                                                1-1551649721
 1   19237 Ventura Blvd               Tampa                     West Valley                        5   CODE 75                                   West Valley         PROACTIVE INSERT
 2   CODE 75                                                    West Valley     PROACTIVE INSERT   6   CODE 75                                   West Valley         PROACTIVE INSERT
 3   CODE 75                                                    West Valley     PROACTIVE INSERT   7   CODE 75                                   West Valley         PROACTIVE INSERT
 4   CODE 75                                                    West Valley     PROACTIVE INSERT   8   CODE 75                                   West Valley         PROACTIVE INSERT


     CARE Team 4 - Council District 4 - Call Sign CARE204
          Address           Cross Street           Division                            Comments                  Address        Cross Street     Division                     Comments
                                      134 FWY/ north of
 1   Lankershim Blvd                  Riverside Dr            North Hollywood                      5   CODE 75                                 North Hollywood       PROACTIVE INSERT
                                      134 FWY/ north of
 2   Vineland Ave                     Riverside Dr            North Hollywood                      6   CODE 75                                 North Hollywood       PROACTIVE INSERT
                                      Bellflower/ under 101
 3   Moorpark St                      FWY                     North Hollywood                      7   CODE 75                                 North Hollywood       PROACTIVE INSERT
 4   CODE 75                                                  North Hollywood   PROACTIVE INSERT   8   CODE 75                                 North Hollywood       PROACTIVE INSERT


     CARE Team 5 - Council District 5 - Call Sign CARE405
          Address           Cross Street           Division                            Comments                  Address        Cross Street     Division                     Comments
 1   8808 Horner                      Robertson                  WEST LA                           5   CODE 75                                    WEST LA            PROACTIVE INSERT
 2   Missouri & Cotner                                           WEST LA        1-1551593411       6   CODE 75                                    WEST LA            PROACTIVE INSERT
 3   9200 Exposition                                             WEST LA                           7   CODE 75                                    WEST LA            PROACTIVE INSERT
 4   3733 Durango                                                WEST LA                           8   CODE 75                                    WEST LA            PROACTIVE INSERT
                                   Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 11 of 34 Page ID
                                                                      #:994

    CARE Team 6 - Council District 6 - Call Sign CARE206
         Address           Cross Street           Division                         Comments                        Address                  Cross Street         Division          Comments
1   11935 Neenach Ave.              Located in Alley adjacent   Foothill                             5   CODE 75                                                 Van Nuys   PROACTIVE INSERT
2   7955 Vineland Ave.              Strathern St.               Foothill                             6   CODE 75                                                 Van Nuys   PROACTIVE INSERT
                                    Gilmore St (between
3   6420 Sylmar Ave                 Victory- Gilmore)           Van Nuys                             7   CODE 75                                                 Van Nuys   PROACTIVE INSERT
4   14333 Bessemer St               Sylmar Ave/Tyrone Ave       Van Nuys                             8   CODE 75                                                 Van Nuys   PROACTIVE INSERT


    CARE Team 7 - Council District 7 - Call Sign CARE207
         Address           Cross Street           Division                         Comments                        Address                  Cross Street         Division          Comments
1   11100 STRANWOOD                 SAN FERNANDO MISSION        Mission    1-1514139421              5   15420 W Plummer St.             Sepulveda Blvd.          Mission   1-1547275921
2   SEPULVEDA/118 FWY               SEPULVEDA/118 FWY           Mission    1-1513218252              6   CODE 75                                                  Mission   PROACTIVE INSERT
3   10715 Sepulveda Blvd.           Chatsworth St.              Mission    1-1544331311              7   CODE 75                                                  Mission   PROACTIVE INSERT
4   15534 DEVONSHIRE                BLACKHAWK                   Mission    1-1513276751              8   CODE 75                                                  Mission   PROACTIVE INSERT


    CARE Team 8 - Council District 8 - Call Sign CARE308
         Address           Cross Street           Division                         Comments                        Address                  Cross Street         Division          Comments
                                                                           Special Enforcement and                                       Between NORMANDIE
1   ST. ANDREWS SECZ                                            77TH ST.   Cleaning Zone             5   1421 W 52ND ST, 90062           AVE and HALLDALE AVE     77TH ST   1-1530095811
                                    Between HALLDALE AVE
2   1558 W 59TH PL, 90047           and DENKER AVE              77TH ST    1-1539382271              6   CODE 75                                                  77TH ST   PROACTIVE INSERT
3                                    N/A
    VAN NESS AVE AT HYDE PARK BLVD, 90047                       77TH ST    1-1535522891              7   CODE 75                                                  77TH ST   PROACTIVE INSERT
                                    Between 5TH AVE and
4   2728 W 54TH ST, 90043           6TH AVE                     77TH ST    1-1519913301              8   CODE 75                                                  77TH ST   PROACTIVE INSERT


    CARE Team 9 - Council District 9 - Call Sign CARE109
         Address           Cross Street           Division                         Comments                        Address                  Cross Street         Division          Comments
                                    Between 25TH ST and
1   2501 S SAN PEDRO ST, 90011      ADAMS BLVD                  NEWTON     1-1508109971              5   CODE 75                                                 NEWTON     PROACTIVE INSERT
                                    Between TRINITY ST and
2   650 E 23RD ST, 90011            SAN PEDRO ST                NEWTON     1-1508152291              6   CODE 75                                                 NEWTON     PROACTIVE INSERT
                                    Between WOODLAWN
3   149 E 41ST PL, 90011            AVE and WALL ST             NEWTON     1-1508221612              7   CODE 75                                                 NEWTON     PROACTIVE INSERT
4   CODE 75                                                     NEWTON     PROACTIVE INSERT          8   CODE 75                                                 NEWTON     PROACTIVE INSERT


    CARE Team 10 - Council District 10 - Call Sign CARE416
         Address           Cross Street           Division                         Comments                        Address                  Cross Street         Division          Comments
                                    Between 21ST ST and
1   2103 S ORANGE DR, 90016         BANGOR ST                   WILSHIRE   1-1543010981              5   CODE 75                                                 WILSHIRE   PROACTIVE INSERT
                                    Between 23RD ST and
2   2327 S MANSFIELD AVE, 90016     BANGOR ST                   WILSHIRE   1-1543010541              6   CODE 75                                                 WILSHIRE   PROACTIVE INSERT
                                    Between MANSFIELD AVE
3   5079 W BANGOR ST, 90016         and ORANGE DR               WILSHIRE   1-1543009211              7   CODE 75                                                 WILSHIRE   PROACTIVE INSERT
                                    Between D/E and VENICE
4   5933 W BURCHARD AVE, 90034      BLVD                        WILSHIRE   1-1542775861              8   CODE 75                                                 WILSHIRE   PROACTIVE INSERT


    CARE Team 11 - Council District 11 - Call Sign CARE411
         Address           Cross Street           Division                         Comments                        Address                  Cross Street         Division          Comments
                                    Between MILDRED AVE                                                                                  VENICE BLVD / PACIFIC
1   1700 S PACIFIC AVE              AND 17TH AVE                 Pacific                             5   3807 S GRAND VIEW BLVD, 90066   AVE                      Pacific
                                    Between PALMS BLVD
2   3557 S ROSEWOOD AVE, 90066      and MARCO PL                 Pacific   1-1542381810              6   CODE 75                                                  Pacific   PROACTIVE INSERT
                                   Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 12 of 34 Page ID
                                                                      #:995

                                   Between PACIFIC AVE
3   3849 S KEESHEN DR, 90066       and MITCHELL AVE              Pacific    1-1541978801              7   CODE 75                                         Pacific    PROACTIVE INSERT
                                   Between BURKSHIRE AVE
4   12017 W NATIONAL BLVD, 90064   and DAHLGREN AVE              Pacific    1-1541461711              8   CODE 75                                         Pacific    PROACTIVE INSERT


    CARE Team 12 - Council District 12 - Call Sign CARE212
         Address           Cross Street           Division                          Comments                           Address      Cross Street        Division            Comments
1   Hayvenhurst at the 118                                     DEVONSHIRE                             5   CODE 75                                       DEVONSHIRE   PROACTIVE INSERT
2   ACROSS FROM 21723 PLUMMER                                  DEVONSHIRE                             6   CODE 75                                       DEVONSHIRE   PROACTIVE INSERT
3   9240 and 9261 Jordan                                       DEVONSHIRE                             7   CODE 75                                       DEVONSHIRE   PROACTIVE INSERT
4   CODE 75                                                    DEVONSHIRE   PROACTIVE INSERT          8   CODE 75                                       DEVONSHIRE   PROACTIVE INSERT


    CARE Team 13 - Council District 13 - Call Sign CARE413
         Address           Cross Street           Division                          Comments                           Address      Cross Street        Division            Comments
                                                                            Special Enforcement and
1   SCHRADER SECZ                                              HOLLYWOOD    Cleaning Zone             5   1750 Bronson           Carlos                 Hollywood
2   1809 Gower                                           101   Hollywood                              6   CODE 75                                       Hollywood    PROACTIVE INSERT
3   1762 Tamarind                  Carlos                      Hollywood                              7   CODE 75                                       Hollywood    PROACTIVE INSERT
4   6002 Carlos                    Tamarind                    Hollywood                              8   CODE 75                                       Hollywood    PROACTIVE INSERT


    CARE Team 14 - Council District 14 - Call Sign CARE114
         Address           Cross Street           Division                          Comments                           Address      Cross Street        Division            Comments
                                                                            Special Enforcement and
1   EL PUEBLO SECZ                                              CENTRAL     Cleaning Zone             5   7474 N. Figueroa       Under 134 FWY Bridge    Northeast
2   5718 San Ramon Dr              Under San Pascual Bridge     Northeast                             6   627 N. Dillion St.     Silver Lake Blvd        Rampart     UHRC Request
3   Marmion Way at Figueroa St     Figueroa Street              Northeast                             7   CODE 75                                        Northeast   PROACTIVE INSERT
4   2901 Broadway                  Under 2 FWY Bridge           Northeast                             8   CODE 75                                        Northeast   PROACTIVE INSERT


    CARE Team 15 - Council District 15 - Call Sign CARE315
         Address           Cross Street           Division                          Comments                           Address      Cross Street        Division            Comments
    CARE Team to Support CARE+
1   posted locations.                                                                                 5

2                                                                                                     6

3                                                                                                     7

4                                                                                                     8



    CARE Team River - Call Sign
         Address           Cross Street                        Division             Comments                           Address      Cross Street        Division            Comments
1                                                                                                     4                                                              1-1423546642
2                                                                                                     5

3                                                                                                     6
                                   Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 13 of 34 Page ID
                                                                      #:996




TENTATIVE SCHEDULE:                                                                                                                                                * HE - Homeless Encampments
Thursday, February 13th @ 7:00 A.M                                                                                                                                     * ID- Illegal Dumping




     WASHINGTON CARE+1 - Council District 9 Services:
        Auth#            Address                Cross St         Cross St            Location           Comments/Survey               Est. Clean Time      Division      LAPD Call Sign           Status    Inter-Agency Referral
 1    190815007   486 E 48TH ST, 90011     E 48TH ST        S AVALON ST      SIDEWALK/STREET    10 Postings 1 HE’s                    1 Hours           NEWTON              CARE124              Approved
 2    190107004   132 E 35TH ST, 90011     MAIN ST          MAPLE AVE.       SIDEWALK/STREET    10 Postings 3 HE                      3 Hour’s          NEWTON              CARE124              Approved           DOT


     DCT CARE+3- Council District 5 Services:
        Auth#            Address                Cross St         Cross St            Location           Comments/Survey               Est. Clean Time      Division      LAPD Call Sign           Status    Inter-Agency Referral
                  7917 W BEVERLY BLVD,                      N ORANGE GROVE                                                                                                  CARE425              Approved
 1    200206006   90048                    N HAYWORTH AVE   AVE              ALLEY              10 Postings 1 HE                      1 Hour            WILSHIRE
                  8471 W BEVERLY BLVD,                                                                                                                                      CARE425              Approved           DOT
 2    200205016   90048                    ALFRED ST                         SIDEWALK/STREET    12 Postings 2 HE’s                    2 Hours           WILSHIRE

 3    200205017   317 S HOLT AVE, 90048    3RD ST           BURTON ST        SIDEWALK/STREET    1 HE                                  1 Hour            WILSHIRE            CARE425              Approved


     DCT CARE+1- Council District 6 Services:
        Auth#            Address                Cross St         Cross St            Location           Comments/Survey               Est. Clean Time      Division      LAPD Call Sign           Status    Inter-Agency Referral
 1    200205003   14600 W TITUS ST, 91402 ROSCOE BLVD       LANARK ST        SIDEWALK/STREET    4 HEs, 20 postings                    1.5 hours         MISSION             CARE226              Approved
                  15611 PARTHENIA ST,                                                           12 HE’s, 6 on each side of the                                              CARE226              Approved
 2    200206017   91343                    ORION AVE        405 FWY          SIDEWALK/STREET    underpass, 26 Postings,               4.5 hours         DEVONSHIRE


     HARBOR CARE+1- Council District 15 Services:
        Auth#            Address                Cross St         Cross St            Location           Comments/Survey               Est. Clean Time      Division      LAPD Call Sign           Status    Inter-Agency Referral
                                                                                                40+ HE’s, 20 Postings, tent/tarps,                                          CARE327              Approved
                                                                                                carts, bulky items, large amount of
                                                                                                trash/debris, bikes/bike
 1    200123019   820 LOMITA BLVD, 90710   MCCOY            VERMONT AVE      SIDEWALK/STREET    parts.                                8+ hours          HARBOR


     CARE+ OHS Team
        Auth#            Address                Cross St         Cross St            Location           Comments/Survey               Est. Clean Time      Division      LAPD Call Sign           Status    Inter-Agency Referral
                                                                                                PLEASE DO NOT CLOSE                                                         CARE121              Approved
                                                                                                AUTHORIZATIONExpanded Skidrow
                                                                                                Concentrated Clean up.

                                                                                                6 th ST. between Wall St. and
                                                                                                Kohler St.
                                                                                                16 Postings;30 HE,
                  6th St (Wall St and Kohler St)                                                Ceres Ave between 6 th and 7 th
 1    200102027   Ceres Ave (6th St and 7th St)                              SIDEWALK/STREET    10 Postings;8 HE,                     8 Hours           CENTRAL


     CARE+ Grand Ave Team
        Auth#            Address                Cross St         Cross St            Location           Comments/Survey               Est. Clean Time      Division      LAPD Call Sign           Status    Inter-Agency Referral
                                     Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 14 of 34 Page ID
                                                                        #:997
                                         ( Vernon Ave to 55th St)                                                                                                CARE122        Approved
     200113014
     200130026                           (Flower St to Grand Ave)
1    200113015   Grand Ave                (Flower St to Grand Ave)              SIDEWALK/STREET   5 Postings; 1 HE,            1 HR              77TH STREET

2                59th Pl                                                        SIDEWALK/STREET   5 Postings; 1 HE,            1 HR              77TH STREET     CARE122        Approved
3                43rd St                                                        SIDEWALK/STREET   5 Postings; 1 HE,            1 HR              NEWTON          CARE122        Approved


    CARE+ DTLA Team
       Auth#               Address            Cross St               Cross St         Location            Comments/Survey      Est. Clean Time      Division   LAPD Call Sign    Status    Inter-Agency Referral
1    200113017   1811 PALOMA ST, 90021   WASHINGTON BLVD.18TH ST.               SIDEWALK/STREET   14 Postings; 7 HEs and IDs   5 hours           NEWTON          CARE123        Approved
     Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 15 of 34 Page ID
                                        #:998




                                                                                                                                                                             Please contact your supervisor if you have any questions.
TENTATIVE SCHEDULE:                                                                                                                                                                                   * HE - Homeless Encampments
Friday, Febrary 14th @ 8:00 A.M.                                                                                                                                                                                 * ID- Illegal Dumping




     CARE Team 1 - Council District 1 - Call Sign CARE101
          Address           Cross Street           Division                              Comments                               Address                   Cross Street         Division                     Comments
 1   CODE 75                                                      Rampart        PROACTIVE INSERT               5   CODE 75                                                     Rampart            PROACTIVE INSERT
 2   CODE 75                                                      Rampart        PROACTIVE INSERT               6   CODE 75                                                     Rampart            PROACTIVE INSERT
 3   CODE 75                                                      Rampart        PROACTIVE INSERT               7   CODE 75                                                     Rampart            PROACTIVE INSERT
 4   CODE 75                                                      Rampart        PROACTIVE INSERT               8   CODE 75                                                     Rampart            PROACTIVE INSERT


     CARE Team 2 - Council District 2 - Call Sign CARE202
          Address           Cross Street           Division                              Comments                               Address                   Cross Street         Division                     Comments
 1   4533 Laurel Canyon fwy          101 fwy overpass          North Hollywood                                  5   10835 Chandler Blvd                                      North Hollywood
 2   Lankershim                      134 fwy overpass          North Hollywood                                  6   Lankershim and Erwin                                     North Hollywood
 3   Vineland                        170 fwy                   North hollywood                                  7   CODE 75                                                  North Hollywood       PROACTIVE INSERT
 4   Vanowen and Satsuma                                       North Hollywood                                  8   CODE 75                                                  North Hollywood       PROACTIVE INSERT


     CARE Team 3 - Council District 3 - Call Sign CARE203
          Address           Cross Street           Division                              Comments                               Address                   Cross Street         Division                     Comments
                                                                                 1-1553634191
 1   19945 Ventura Blvd              Ventura and Lubao ave        Topanga                                       5   CODE 75                                                    West Vallley        PROACTIVE INSERT
 2   Etiwanda and Burbank            Etiwanda and Burbank        West Valley     1-1553313321                   6   CODE 75                                                    West Vallley        PROACTIVE INSERT
 3   VANALDEN AVE AT HAMLIN                                      West Valley     1-1553661631                   7   CODE 75                                                    West Vallley        PROACTIVE INSERT
                                                                                 1-1553782921
 4   18424 Clark St                  Reseda                      West Vallley                                   8   CODE 75                                                    West Vallley        PROACTIVE INSERT


     CARE Team 4 - Council District 4 - Call Sign CARE404
          Address           Cross Street           Division                              Comments                               Address                   Cross Street         Division                     Comments
 1   Cahuenga                        101 FWY/Cerritos Pl         Hollywood                                      5   1416 La Brea                      De Longpre               Hollywood
 2   June St                         De Longpre                  Hollywood                                      6   1896 El Cerrito Pl                Hillside Ave             Hollywood
 3   Sunset Blvd                     Martel                      Hollywood                                      7   Odin                              Fairfield                Hollywood
 4   Sunset Blvd                     La Brea Ave                 Hollywood                                      8   CODE 75                                                    Hollywood           PROACTIVE INSERT


     CARE Team 5 - Council District 5 - Call Sign CARE405
          Address           Cross Street           Division                              Comments                               Address                   Cross Street         Division                     Comments
 1   8405 Beverly Blvd               Orlando                      WILSHIRE                                      5   8025 Melrose                      Laurel                    WILSHIRE
 2   868 N La Cienega                Willoughby                   WILSHIRE                                      6   CODE 75                                                     WILSHIRE           PROACTIVE INSERT
 3   8151 Beverly Blvd               Kilkea                        Wilshire                                     7   CODE 75                                                     WILSHIRE           PROACTIVE INSERT
 4   7919 Beverly blvd               Hayworth                     WILSHIRE                                      8   CODE 75                                                     WILSHIRE           PROACTIVE INSERT


     CARE Team 6 - Council District 6 - Call Sign CARE206
          Address           Cross Street           Division                              Comments                               Address                   Cross Street         Division                     Comments
 1   14400 Van Nuys Blvd             Woodman Ave.                  Mission                                      5   CODE 75                                                    West Valley         PROACTIVE INSERT
                                     Lennox Ave. (Located on
 2   14333 Roscoe Blvd/              Lennox)                       Mission                                      6   CODE 75                                                    West Valley         PROACTIVE INSERT
 3   7755 Aqueduct Ave               Stagg St                    West Valley                                    7   CODE 75                                                    West Valley         PROACTIVE INSERT
 4   CODE 75                                                     West Valley     PROACTIVE INSERT               8   CODE 75                                                    West Valley         PROACTIVE INSERT


     CARE Team 7 - Council District 7 - Call Sign CARE207
          Address           Cross Street           Division                              Comments                               Address                   Cross Street         Division                     Comments
                                                                                 1-1516592381 1-1514873269 1-
 1   8800 FOOTHILL BLVD                                            Foothill      1509087484                     5   CODE 75                                                      Foothill          PROACTIVE INSERT
 2   12244 VAN NUYS BLVD             210 FWY                       Foothill      1-1515860750                   6   CODE 75                                                      Foothill          PROACTIVE INSERT
 3   BRADLEY/118 FWY                                               Foothill      1-1516310709                   7   CODE 75                                                      Foothill          PROACTIVE INSERT
 4   10601 GLENOAKS                  MONTAGUE                      Foothill                                     8   CODE 75                                                      Foothill          PROACTIVE INSERT


     CARE Team 8 - Council District 8 - Call Sign CARE308
          Address           Cross Street           Division                              Comments                               Address                   Cross Street         Division                     Comments
                                                                                 Special Enforcement and                                              Between MCKINLEY AVE
 1   ST. ANDREWS SECZ                                             77TH ST.       Cleaning Zone                  5   826 E 109TH PL, 90059             and WADSWORTH AVE        SOUTHEAST           1-1532135871
                                     Between TOWNE AVE                                                                                                Between 108TH ST and
 2   444 E 103RD ST, 90003           and AVALON BLVD             SOUTHEAST       1-1511247741                   6   10805 S GRAND AVE, 90061          109TH ST                 SOUTHEAST           1-1515592388
 3   443 E 102ND ST, 90003           E 102ND ST                  SOUTHEAST       1-1526746031                   7   CODE 75                                                    SOUTHEAST           PROACTIVE INSERT
                                     Between TOWNE AVE
 4   445 E 102ND ST, 90003           and 103RD ST                SOUTHEAST       1-1527493071                   8   CODE 75                                                    SOUTHEAST           PROACTIVE INSERT


     CARE Team 9 - Council District 9 - Call Sign CARE109
          Address           Cross Street           Division                              Comments                               Address                   Cross Street         Division                     Comments
 1   343 W. Vernon                   Broadway                      Newton                                       5   31st between Main and Broadway.                              Newton
                                     Between Grand and
 2   110 Overpass(42nd Place)        Flower                        Newton                                       6   CODE 75                                                      Newton            PROACTIVE INSERT
                                     Between MAIN ST and
 3   124 W 39TH ST, 90037            BROADWAY PL                   Newton        1-1508394081                   7   CODE 75                                                      Newton            PROACTIVE INSERT
                                     Between ADAMS BLVD
 4   2677 S ORCHARD AVE, 90007       and 27TH ST                   Newton        1-1547913071                   8   CODE 75                                                      Newton            PROACTIVE INSERT


     CARE Team 10 - Council District 10 - Call Sign CARE416
          Address           Cross Street           Division                              Comments                               Address                   Cross Street         Division                     Comments
                                     Between LA CIENEGA
 1   8592 W VENICE BLVD, 90034       BLVD and HARGIS ST           WILSHIRE       1-1538615401                   5   CODE 75                                                     WILSHIRE           PROACTIVE INSERT
                                     Between LA CIENEGA
 2   8530 W VENICE BLVD, 90034       BLVD and CHARITON ST         WILSHIRE       1-1542711281                   6   CODE 75                                                     WILSHIRE           PROACTIVE INSERT
                                     Between SAWYER ST and
 3   1971 S GARTH AVE, 90034         GUTHRIE AVE                  WILSHIRE       1-1542899371                   7   CODE 75                                                     WILSHIRE           PROACTIVE INSERT
     EDGEHILL DR AT MONT CLAIR ST,
 4   90018                           N/A                          WILSHIRE       1-1504100341                   8   CODE 75                                                     WILSHIRE           PROACTIVE INSERT
    Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 16 of 34 Page ID
                                       #:999

    CARE Team 11 - Council District 11 - Call Sign CARE411
         Address           Cross Street           Division                        Comments                         Address                    Cross Street         Division            Comments
                                      Between FREDERICK ST
1   960 E ROSE AVE, 90291             and Nothing              PACIFIC    1-1542750918              5   Mildred between Pacific and Dell                             PACIFIC    UHRC REQUEST
2   337 WASHINGTON BLVD , 90292       N/A                      PACIFIC                              6   CODE 75                                                      PACIFIC    PROACTIVE INSERT
                                      Between MILDRED AVE
3   201 E MILDRED AVE                 and CANAL ST             PACIFIC    1-1545505411              7   CODE 75                                                      PACIFIC    PROACTIVE INSERT
                                      Between SUNSET AVE
4   337 S 4TH AVE, 90291              and ROSE AVE             PACIFIC    1-1553181190              8   CODE 75                                                      PACIFIC    PROACTIVE INSERT


    CARE Team 12 - Council District 12 - Call Sign CARE212
         Address           Cross Street           Division                        Comments                         Address                    Cross Street         Division            Comments
1   9240 and 9261 Jordan                                     DEVONSHIRE                             5   CODE 75                                                    DEVONSHIRE   PROACTIVE INSERT
    South Side of Parthenia between
2   Reseda and Lindley                                       DEVONSHIRE                             6   CODE 75                                                    DEVONSHIRE   PROACTIVE INSERT
3   Parthenia east of Reseda Blvd                            DEVONSHIRE                             7   CODE 75                                                    DEVONSHIRE   PROACTIVE INSERT
4   21701 Plummer Streeet                                    DEVONSHIRE                             8   CODE 75                                                    DEVONSHIRE   PROACTIVE INSERT


    CARE Team 13 - Council District 13 - Call Sign CARE413/113
         Address           Cross Street           Division                        Comments                         Address                    Cross Street         Division            Comments
                                                                          Special Enforcement and
1   SCHRADER SECZ                                            HOLLYWOOD    Cleaning Zone             5   418 N HOOVER                                         101    Rampart
2   94 N Bonnie Brae                  Beverly                 Rampart                               6   CODE 75                                                     Rampart     PROACTIVE INSERT
3   123 S Alvarado St                                         Rampart                               7   CODE 75                                                     Rampart     PROACTIVE INSERT
4   1667 Beverly Blvd                 Union Ave               Rampart                               8   CODE 75                                                     Rampart     PROACTIVE INSERT


    CARE Team 14 - Council District 14 - Call Sign CARE114
         Address           Cross Street           Division                        Comments                         Address                    Cross Street         Division            Comments
                                                                          Special Enforcement and
1   EL PUEBLO SECZ                                            CENTRAL     Cleaning Zone             5   794 Stanford Avenue                E. 8th Street            Newton
2   2429 Olympic Boulevard            Santa Fe Ave            Newton                                6   CODE 75                                                     Newton      PROACTIVE INSERT
3   917 San Julian Street             Alley                   Newton                                7   CODE 75                                                     Newton      PROACTIVE INSERT
4   831 Crocker Street                Alley                   Newton                                8   CODE 75                                                     Newton      PROACTIVE INSERT


    CARE Team 15 - Council District 15 - Call Sign CARE315
         Address           Cross Street           Division                        Comments                         Address                    Cross Street         Division            Comments
                                                                          Special Enforcement and
1   IMPERIAL SECZ                                            SOUTHEAST    Cleaning Zone             5   CODE 75                                                    SOUTHEAST    PROACTIVE INSERT
2   CODE 75                                                  SOUTHEAST    PROACTIVE INSERT          6   CODE 75                                                    SOUTHEAST    PROACTIVE INSERT
3   CODE 75                                                  SOUTHEAST    PROACTIVE INSERT          7   CODE 75                                                    SOUTHEAST    PROACTIVE INSERT
4   CODE 75                                                  SOUTHEAST    PROACTIVE INSERT          8   CODE 75                                                    SOUTHEAST    PROACTIVE INSERT


    CARE Team River - Call Sign
         Address           Cross Street                      Division             Comments                         Address                    Cross Street         Division            Comments
1                                                                                                   4                                                                           1-1423546642
2                                                                                                   5

3                                                                                                   6
      Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 17 of 34 Page ID
                                        #:1000




TENTATIVE SCHEDULE:                                                                                                                                                      * HE - Homeless Encampments
Friday, Febrary 14th @ 7:00 A.M.                                                                                                                                             * ID- Illegal Dumping




     WASHINGTON CARE +1 - Council District 14 Services:
        Auth#                 Address            Cross St               Cross St          Location            Comments/Survey                Est. Clean Time      Division     LAPD Call Sign             Status      Inter-Agency Referral
                                                                                                     6 HE. Bulky items, trash &amp;                                               CARE124               Approved
 1    200107011     2005 E 4TH ST, 90033    STATE ST            ST LOUIS ST        SIDEWALK/STREET   debris, 12 postings                     3 hour            HOLLENBECK
                                                                                                     10 HE. Bulky items, Bulky Item                                               CARE124               Approved
                                                                                                     Structures posted, trash &amp;
 2    200116007     1137 E 1ST ST, 90033    MYERS ST            MONO ST            SIDEWALK/STREET   debris, 10 postings                     5 hour            HOLLENBECK


     EAST VALLEY CARE+1- Council District 7 Services:
        Auth#                 Address            Cross St               Cross St          Location            Comments/Survey                Est. Clean Time      Division     LAPD Call Sign             Status      Inter-Agency Referral
                    13900 N SAN FERNANDO                                                                                                                                                               Illegal Dump
                    ROAD, 91342
     1-1545838031                                                                  Sidewalk/Street


     CAZADOR CARE+1- Council District 13 Services :
        Auth#                 Address            Cross St               Cross St          Location            Comments/Survey                Est. Clean Time      Division     LAPD Call Sign             Status      Inter-Agency Referral
                                                                                                                                                                                  CARE425               Approved              DOT
 1    200102017     1204 N VINE ST, 90038   LEXINGTON AVE       N ELCENTRO         SIDEWALK/STREET   5 HE’s; 14 postings.                    2 hours           HOLLYWOOD
                    6227 W LA MIRADA AVE,                                                                                                                                         CARE425               Approved              DOT
 2    190603005     90038                   VINE ST.            EL CENTRO AVE.     SIDEWALK/STREET   4 HE’s; 9 postings.                     2 hours           HOLLYWOOD

 3    191224012     1431 N VINE ST, 90028   SUNSET BLVD         DE LONGPRE AVE     SIDEWALK/STREET   3 HE’s; 7 postings.                     1 hour            HOLLYWOOD          CARE425               Approved              DOT
                    1419 N EL CENTRO AVE,                                                                                                                                         CARE425               Approved              DOT
 4    200211051     90028                   SUNSET BLVD         DE LONGPRE AVE     SIDEWALK/STREET   5 HE’s; 11 postings.                    3 hours           HOLLYWOOD


     DCT CARE+1- Council District 3 Services:
        Auth#                 Address            Cross St               Cross St          Location            Comments/Survey                Est. Clean Time      Division     LAPD Call Sign             Status      Inter-Agency Referral
                    21825 W CALIFA ST,                                                                                                                                            CARE226               Approved
 1    200207034     91367                   W CALIFA ST                            SIDEWALK/STREET   4HE(s)                                  2.5 hour(s)       TOPANGA
                    5425 N RESEDA BLVD,                                                                                                                                           CARE226               Approved
 2    200130007     91356                   BURBANK BLVD        VENTURA BLVD       SIDEWALK/STREET   3 HE                                    1.5 hour(s)       WEST VALLEY

 3    190909007     19928 W VENTURA BLVD, 91364
                                           OAKDALE AVE          PENFIELD AVE       SIDEWALK/STREET   2 HE                                    1 hour(s)         TOPANGA            CARE226               Approved
 4    200211057     5600 N LUBAO AVE, 91364 VENTURA BLVD                           SIDEWALK/STREET   1 HE                                    1.5 hour(s)       TOPANGA            CARE226               Approved


     CARE+ OHS Team
        Auth#                 Address            Cross St               Cross St          Location            Comments/Survey                Est. Clean Time      Division     LAPD Call Sign             Status      Inter-Agency Referral
                                                                                                     PLEASE DO NOT CLOSE                                                          CARE121               Approved
                                                                                                     AUTHORIZATIONExpanded Skidrow
                                                                                                     Concentrated Clean up.

                                                                                                     Crocker (7 th to 8 th ),
                                                                                                     12 Postings;21 HE

                                                                                                     Agatha St (San Pedro to Towne
                    San Pedro St (7th St to 8th St)                                                  Ave.
                    Crocker St (7th St to 8th St)                                                    10 Postings; 8 HE
                    Kohler St (7th St to 8th St)                                                     Kholer (7 th -8 th )
 1    200102027     Agatha St (San Pedro and Towne Ave)                            SIDEWALK/STREET   10 Postings;2 HE                        8 hrs             NEWTON


     CARE+ OHS Venice Team
        Auth#                 Address            Cross St               Cross St          Location            Comments/Survey                Est. Clean Time      Division     LAPD Call Sign             Status      Inter-Agency Referral

      191114001        OHS VENICE, 90291                                                             PLEASE DO NOT CLOSE                                                          CARE427               Approved              DOT
 1    191022006     OHS VENICE - 3RD AND ROSE                                      SIDEWALK/STREET   AUTHORIZATION                           8 hrs             PACIFIC


     CARE+ Grand Ave Team
        Auth#                 Address            Cross St               Cross St          Location            Comments/Survey                Est. Clean Time      Division     LAPD Call Sign             Status      Inter-Agency Referral
                                            (Flower St to Grand Ave)                                                                                                              CARE322               Approved
      200114002                             (40th Pl to 41st St)
      200121004
      200113012                             (Florence Ave to 84th Pl)
 1                  88th Pl                 (Hope St to Grand Ave)                 SIDEWALK/STREET   6 Postings; 4 HEs,                      2 HR              SOUTHEAST

 2                  Flower St                                                      SIDEWALK/STREET   0 Postings; 0 HE,                       0 HRs             NEWTON             CARE322               Approved
                                                                                                                                             3 HR                                 CARE322               Approved
 3                  Grand Ave                                                      SIDEWALK/STREET   24 Postings; 2 HE                                         NEWTON

 4                  35th St                                                        SIDEWALK/STREET   0 Postings; 0 HE,                       0 HRs             NEWTON             CARE322               Approved


     CARE+ DTLA Team
        Auth#                 Address            Cross St               Cross St          Location            Comments/Survey                Est. Clean Time      Division     LAPD Call Sign             Status      Inter-Agency Referral
                    1211 S LONG BEACH AVE,                                                           3 HE’s 9 postings, Bulky items, trash                                        CARE123               Approved
 1    190503018     90021                  E. OLYMPIC BLVD.     E 14TH. ST.        SIDEWALK/STREET   and debris.                             2.0 hour          NEWTON
                    1415 E NEWTON ST,                                                                3 HE’s and one BIS 19 postings,                                              CARE123               Approved
 2    200204048     90021                   E NEWTON ST                            SIDEWALK/STREET   Bulky items, trash and debris.          4.0 hour          NEWTON
                                                                                                     4 HE’s 18 postings. Bulky items,                                             CARE123               Approved
                                                                                                     shopping cart, luggage, trash and
 3    200203012     930 S MCGARRY ST, 90021 OLYMPIC BLVD        E 14TH ST          SIDEWALK/STREET   debris.                                 2.0 hour          NEWTON
Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 18 of 34 Page ID
                                  #:1001
Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 19 of 34 Page ID
                                  #:1002
Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 20 of 34 Page ID
                                  #:1003
     Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 21 of 34 Page ID
                                       #:1004




                                                                                                                                                           Please contact your supervisor if you have any questions.
TENTATIVE SCHEDULE:                                                                                                                                                                 * HE - Homeless Encampments
Wednesday, February 19th @ 8:00 A.M.                                                                                                                                                           * ID- Illegal Dumping




     CARE Team 1 - Council District 1 - Call Sign CARE 101
          Address           Cross Street           Division                             Comments                      Address             Cross Street       Division                     Comments
 1   CODE 75                                                      Rampart        PROACTIVE INSERT   5   CODE 75                                               Rampart            PROACTIVE INSERT
 2   CODE 75                                                      Rampart        PROACTIVE INSERT   6   CODE 75                                               Rampart            PROACTIVE INSERT
 3   CODE 75                                                      Rampart        PROACTIVE INSERT   7   CODE 75                                               Rampart            PROACTIVE INSERT
 4   CODE 75                                                      Rampart        PROACTIVE INSERT   8   CODE 75                                               Rampart            PROACTIVE INSERT


     CARE Team 2 - Council District 2 - Call Sign CARE202
          Address           Cross Street           Division                             Comments                      Address             Cross Street       Division                     Comments
                                   Kittridge(alleyway behind
 1   Lankershim                    Troost)                     North Hollywood                      5   Vineland/Bellflower/Moorpark   134 fwy underpass   North Hollywood
                                   In between Denny Ave
 2   10835 Chandler Blvd           and Satsuma                 North Hollywood                      6   CODE 75                                            North Hollywood       PROACTIVE INSERT
                                   along Erwin and along
 3   Lankershim and Erwin          Lankershim                  North Hollywood                      7   CODE 75                                            North Hollywood       PROACTIVE INSERT
 4   Vineland/Aqua vista st        170 fwy underpass           North Hollywood                      8   CODE 75                                            North Hollywood       PROACTIVE INSERT


     CARE Team 3 - Council District 3 - Call Sign CARE203
          Address           Cross Street           Division                             Comments                      Address             Cross Street       Division                     Comments
     5563 Winnetka Ave                                                           1-1556499311
 1                                                                Topanga                           5   CODE 75                                              West Valley         PROACTIVE INSERT
     5636 Corbin Ave                                                             1-1556368191
 2                                 Ventura                       West Valley                        6   CODE 75                                              West Valley         PROACTIVE INSERT
 3   CODE 75                                                     West Valley     PROACTIVE INSERT   7   CODE 75                                              West Valley         PROACTIVE INSERT
 4   CODE 75                                                     West Valley     PROACTIVE INSERT   8   CODE 75                                              West Valley         PROACTIVE INSERT


     CARE Team 4 - Council District 4 - Call Sign CARE404
          Address           Cross Street           Division                             Comments                      Address             Cross Street       Division                     Comments
 1   758 N Highland Avenue         Waring Avenue                  Olympic                           5   CODE 75                                               Olympic            PROACTIVE INSERT
 2   10 St                         Gramercy                       Olympic                           6   CODE 75                                               Olympic            PROACTIVE INSERT
 3   957 S Wilton Pl               San Marino St                  Olympic                           7   CODE 75                                               Olympic            PROACTIVE INSERT
 4   CODE 75                                                      Olympic        PROACTIVE INSERT   8   CODE 75                                               Olympic            PROACTIVE INSERT


     CARE Team 5 - Council District 5 - Call Sign CARE405
          Address           Cross Street           Division                             Comments                      Address             Cross Street       Division                     Comments
 1   3416 S MANNING AVE            National                       WEST LA        1-1540498796       5   CODE 75                                               WEST LA            PROACTIVE INSERT
                                   Between Pico and
 2   Sepulveda under 10 fwy        National                       WEST LA        1-1547626561       6   CODE 75                                               WEST LA            PROACTIVE INSERT
                                   Just north of Santa
 3   Cotner East of 405            Monica                         WEST LA                           7   CODE 75                                               WEST LA            PROACTIVE INSERT
 4   3761 Jasmine                  Venice                         WEST LA                           8   CODE 75                                               WEST LA            PROACTIVE INSERT


     CARE Team 6 - Council District 6 - Call Sign CARE206
          Address           Cross Street           Division                             Comments                      Address             Cross Street       Division                     Comments
 1   Greenbush Ave.                Saticoy St.                     Mission       1-1553440621       5   CODE 75                                                Mission           PROACTIVE INSERT
 2   9700 Woodman Avenue           Located in the alley            Mission                          6   CODE 75                                                Mission           PROACTIVE INSERT
                                   Arminta Ave (Center
 3   7815 Van Nuys Blvd            Median)                         Mission                          7   CODE 75                                                Mission           PROACTIVE INSERT
 4   8785 Parthenia Place          Sepulveda Blvd.                 Mission                          8   CODE 75                                                Mission           PROACTIVE INSERT


     CARE Team 7 - Council District 7 - Call Sign CARE207
          Address           Cross Street           Division                             Comments                      Address             Cross Street       Division                     Comments
 1   12910 SAN FERNANDO RD NORTHEAST RDWY
                                   BLEDSOE                         Mission       1-1508291231       5   Silver Oaks                    Baboa Blvd              Mission           1-1543896281
                                  SAN FERNANDO RD
                                  NORTHEAST
 2   SAN FERNANDO RD NORTHEAST RDWY/BLEDSOE
                                  RDWY/BLEDSOE                     Mission       1-1514268391       6   CODE 75                                                Mission           PROACTIVE INSERT
 3                      SAN FERNANDO
     SAN FERNANDO RD NORTHEAST        RD NORTHEAST RDWY/OSWALD
                               RDWY/OSWALD                   Mission             1-1506540611       7   CODE 75                                                Mission           PROACTIVE INSERT
 4   Kadota St.                        San Fernando Rd.            Mission       1-1554775531       8   CODE 75                                                Mission           PROACTIVE INSERT


     CARE Team 8 - Council District 8 - Call Sign CARE308
          Address           Cross Street           Division                             Comments                      Address             Cross Street       Division                     Comments
                                   Between DENKER AVE
 1   1569 W 49TH ST, 90062         and HARVARD BLVD               77TH ST        1-1493085891       5   CODE 75                                               77TH ST            PROACTIVE INSERT
                                   Between DENKER AVE
 2   1553 W 49TH ST, 90062         and HARVARD BLVD               77TH ST        1-1493079201       6   CODE 75                                               77TH ST            PROACTIVE INSERT
                                   Between DENKER AVE
 3   1665 W 52ND ST, 90062         and WESTERN AVE                77TH ST        1-1491872371       7   CODE 75                                               77TH ST            PROACTIVE INSERT
                                   Between DENKER AVE
 4   1739 W 52ND ST, 90062         and WESTERN AVE                77TH ST        1-1505529531       8   CODE 75                                               77TH ST            PROACTIVE INSERT


     CARE Team 9 - Council District 9 - Call Sign CARE109
          Address           Cross Street           Division                             Comments                      Address             Cross Street       Division                     Comments
 1   6900 Avalon                                                  Newton                            5   CODE 75                                               NEWTON             PROACTIVE INSERT
 2   6800 Avalon                                                  Newton                            6   CODE 75                                               NEWTON             PROACTIVE INSERT
 3   6700 Avalon                                                  Newton                            7   CODE 75                                               NEWTON             PROACTIVE INSERT
 4   55th and Avalon               Avalon                         NEWTON                            8   CODE 75                                               NEWTON             PROACTIVE INSERT


     CARE Team 10 - Council District 10 - Call Sign CARE316
          Address           Cross Street           Division                             Comments                      Address             Cross Street       Division                     Comments
                                   Between SUTRO AVE and
 1   4089 S LEIMERT BLVD, 90008    STOCKER PL                    Southwest       1-1552217421       5   CODE 75                                              Southwest           PROACTIVE INSERT
                                   Between 30TH ST and
 2   3020 S CRENSHAW BLVD, 90016   JEFFERSON BLVD                Southwest       1-1552522481       6   CODE 75                                              Southwest           PROACTIVE INSERT
                                   Between 28TH ST and
 3   2800 S CRENSHAW BLVD, 90016   29TH ST                       Southwest       1-1518234011       7   CODE 75                                              Southwest           PROACTIVE INSERT
    Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 22 of 34 Page ID
                                      #:1005
                                   Between 3RD AVE and
4   2300 W JEFFERSON BLVD, 90018   4TH AVE                Southwest   1-1495624841              8   CODE 75                                      Southwest   PROACTIVE INSERT


    CARE Team 11 - Council District 11 - Call Sign CARE411
         Address           Cross Street           Division                    Comments                         Address           Cross Street    Division           Comments
1   3840 Grand View Blvd           Pacific Ave.            Pacific                              5   CODE 75                                       Pacific    PROACTIVE INSERT
2   CULVER BLVD AT MCCONNELL AVE   N/A                                1-1526905381              6   CODE 75                                       Pacific    PROACTIVE INSERT
3   MILDRED AVE AT STRONG'S DR     N/A                     Pacific    1-1534759081              7   CODE 75                                       Pacific    PROACTIVE INSERT
4   923 E VENICE BLVD, 90291       Lincoln                 Pacific    1-1521160918              8   CODE 75                                       Pacific    PROACTIVE INSERT


    CARE Team 12 - Council District 12 - Call Sign CARE212
         Address           Cross Street           Division                    Comments                         Address           Cross Street    Division           Comments
1   CODE 75                                              DEVONSHIRE   PROACTIVE INSERT          5   CODE 75                                     DEVONSHIRE   PROACTIVE INSERT
2   CODE 75                                              DEVONSHIRE   PROACTIVE INSERT          6   CODE 75                                     DEVONSHIRE   PROACTIVE INSERT
3   CODE 75                                              DEVONSHIRE   PROACTIVE INSERT          7   CODE 75                                     DEVONSHIRE   PROACTIVE INSERT
4   CODE 75                                              DEVONSHIRE   PROACTIVE INSERT          8   CODE 75                                     DEVONSHIRE   PROACTIVE INSERT


    CARE Team 13 - Council District 13 - Call Sign CARE113
         Address           Cross Street           Division                    Comments                         Address           Cross Street    Division           Comments
1   ECHO PARK LAKE                                        RAMPART                               5   CODE 75                                      RAMPART     PROACTIVE INSERT
2   CODE 75                                               RAMPART     PROACTIVE INSERT          6   CODE 75                                      RAMPART     PROACTIVE INSERT
3   CODE 75                                               RAMPART     PROACTIVE INSERT          7   CODE 75                                      RAMPART     PROACTIVE INSERT
4   CODE 75                                               RAMPART     PROACTIVE INSERT          8   CODE 75                                      RAMPART     PROACTIVE INSERT


    CARE Team 14 - Council District 14 - Call Sign CARE114
         Address           Cross Street           Division                    Comments                         Address           Cross Street    Division           Comments
                                                                      Special Enforcement and
1   EL PUEBLO SECZ                                        CENTRAL     Cleaning Zone             5   5401 Huntington Dr. N.    Stillwell Ave     Hollenbeck   1-1535265801
                                                                                                    1400 S Grande vista ave
2   4892 Huntington Dr. S.         Castalia Ave          Hollenbeck                             6                                               Hollenbeck   PROACTIVE INSERT
3   5135 E Huntington Dr           Barett Rd.            Hollenbeck   1-1544787660              7   CODE 75                                     Hollenbeck   PROACTIVE INSERT
4   5588 Alhambra Ave.             Lowell Ave            Hollenbeck   1-1522888951              8   CODE 75                                     Hollenbeck   PROACTIVE INSERT


    CARE Team 15 - Council District 15 - Call Sign CARE315
         Address           Cross Street           Division                    Comments                         Address           Cross Street    Division           Comments
                                                                      Special Enforcement and
1   IMPERIAL SECZ                                        SOUTHEAST    Cleaning Zone             5   CODE 75                                     SOUTHEAST    PROACTIVE INSERT
2   CODE 75                                              SOUTHEAST    PROACTIVE INSERT          6   CODE 75                                     SOUTHEAST    PROACTIVE INSERT
3   CODE 75                                              SOUTHEAST    PROACTIVE INSERT          7   CODE 75                                     SOUTHEAST    PROACTIVE INSERT
4   CODE 75                                              SOUTHEAST    PROACTIVE INSERT          8   CODE 75                                     SOUTHEAST    PROACTIVE INSERT
      Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 23 of 34 Page ID
                                        #:1006




TENTATIVE SCHEDULE:                                                                                                                                                    * HE - Homeless Encampments
Wednesday, February 19th @ 7:00 A.M.                                                                                                                                       * ID- Illegal Dumping




     CAZADOR CARE+1- Council District 13 Services:
        Auth#               Address             Cross St           Cross St          Location            Comments/Survey                  Est. Clean Time      Division      LAPD Call Sign           Status    Inter-Agency Referral
                  1934 GLENDALE BLVD,                                                           3 HE’s, 12 Postings, tents, tarps,                                              CARE124              Approved
 1    200106019   90039                   N ALLESANDRO ST    FARGO ST.        SIDEWALK/STREET   carts, bulky items, trash/debris.         2 hours           NORTHEAST
                                                                                                5 HE’s, 9 Postings, tents, tarps, trash,                                        CARE124              Approved
 2    200108003   2121 AARON ST, 90026    GLENDALE BLVD      ALVARADO ST      SIDEWALK/STREET   bulky items, carts.                      2 hours            NORTHEAST
                  4798 PROSPECT AVE,                                                            4 HE’s, 12 Postings, tents, tarps,                                              CARE124              Approved
 3    200116035   90027                   EDGEMONT ST        VERMONT AVE      SIDEWALK/STREET   trash, bulky items, bikes, carts.         2 hours           NORTHEAST
                  4855 W SANTA MONICA                                                           2 HE’s, 12 Postings, tents, tarps,                                              CARE124              Approved
 4    200128014   BLVD, 90029             EDGEMONT ST.       HELIOTROPE       SIDEWALK/STREET   trash, bulky items, bikes, carts.         1 hours           NORTHEAST


     DCT CARE+3- Council District 11 Services:
        Auth#               Address             Cross St           Cross St          Location            Comments/Survey                  Est. Clean Time      Division      LAPD Call Sign           Status    Inter-Agency Referral
                                                                                                13 HE’s, 13 Postings. tarps, trash,                                             CARE425              Approved
 1    200117008   321 S 4TH AVE, 90291    ROSE AVE           SUNSET AVE       SIDEWALK/STREET   carts, bikes, bulky items.                4-5 hours         PACIFIC
                  CENTINELA AVE AT PICO                                                         4 HE’s , tarps, trash/debris, bulky                         WEST LOS            CARE425              Approved           DOT
 2    200131038   BLVD, 90064             10 FWY                              SIDEWALK/STREET   items, carts                              2 hours           ANGELES


     WASHINGTON CARE+1 - Council District 10 Services :
        Auth#               Address             Cross St           Cross St          Location            Comments/Survey                  Est. Clean Time      Division      LAPD Call Sign           Status    Inter-Agency Referral
                                                                                                4+ HE’s, 10 Postings. Shopping carts,                                           CARE426              Approved
 1    200122028   3425 W 15TH ST, 90019   4TH                5TH AVE          SIDEWALK/STREET   bulky items, trash/debris, bikes/bike 2-3 hours             WILSHIRE
                                                                                                parts.
                                                                                                14+ HE’s, 10 Postings, tents with                                               CARE426              Approved
                                                                                                bulky items, trash/debris, bikes/bike
 2    191223005   636 S BERENDO ST, 90010 6TH ST.            WILSHIRE BLVD.   SIDEWALK/STREET   parts, attachments.                   4-5 hours             OLYMPIC


     DCT CARE+1 - Council District 6 Services:
        Auth#               Address             Cross St           Cross St          Location            Comments/Survey                  Est. Clean Time      Division      LAPD Call Sign           Status    Inter-Agency Referral
                                                                                                9+ HE’s, 10 Postings, RVs with carts,                                           CARE227              Approved
                  11501 TUXFORD ST,       N SAN FERNANDO                                        bulky items, trash/debris, bikes/bike
 1    191210006   91352                   ROAD               TELFAIR AVE.     SIDEWALK/STREET   parts.                                    1 hours           FOOTHILL
                                                                                                7+ HE’s, 10 Postings, RVs with carts,                                           CARE227              Approved
                  9005 N BRADLEY AVE,                                                           bulky items, trash/debris, bikes/bike
 2    200210023   91352                   N BRADLEY AVE                       SIDEWALK/STREET   parts.                                    2 hours           FOOTHILL
                                                                                                17+ HE’s, 15 Postings, RVs with                                                 CARE227              Approved
                                                                                                carts, bulky items, trash/debris,
 3    200211007   11201 W PENDLETON ST, 91352
                                          PEORIA ST          RANDALL ST       SIDEWALK/STREET   bikes/bike parts.                         4 hours           FOOTHILL
                                                                                                1 HE and 1 RV on Simpson Ave (in                                                CARE227              Approved
                                                                                                posting area), carts, bulky items,
 4    191219010   7659 N SIMPSON AVE, 91605
                                          STAGG AVE                           SIDEWALK/STREET   trash/debris, bikes/bike parts.           2 hours           FOOTHILL


     CARE+ ABH Team: SCHRADER A Bridge Home
        Auth#               Address             Cross St           Cross St          Location            Comments/Survey                  Est. Clean Time      Division      LAPD Call Sign           Status    Inter-Agency Referral
                                                                                                ABH SHRADER -                                                                   CARE428              Approved
 1    191007002   ABH SCHRADER            W SUNSET BLVD                       Sidewalk/Street   keep open for 90 days                     8 Hours           HOLLYWOOD


     CARE+ ABH Team: ST ANDREWS A Bridge Home
        Auth#               Address             Cross St           Cross St          Location            Comments/Survey                  Est. Clean Time      Division      LAPD Call Sign           Status    Inter-Agency Referral
                                                                                                ABH ST. ANDREWS -                                                               CARE329              Approved
                                                                                                keep open for 90 days
 1    200103003   ABH ST ANDREWS [1]      ARLINGTON AVE      DENKER AVE       Sidewalk/Street   Request LAPD in-pocket                    8 Hours           77TH STREET


     CARE+ OHS Team
        Auth#               Address             Cross St           Cross St          Location            Comments/Survey                  Est. Clean Time      Division      LAPD Call Sign           Status    Inter-Agency Referral
                                                                                                PLEASE DO NOT CLOSE                                                             CARE121              Approved           DOT
                                                                                                AUTHORIZATIONExpanded Skidrow
                                                                                                Concentrated Clean up.

                                                                                                Crocker St (3 th St to 7 th St)
                                                                                                30 Postings,85+ HE, Bulky item,
                                                                                                Bikes, Mattresses, baskets, trash and
                                                                                                debris. There were permanent signs
                                                                                                on this block with start time at 6 A.M.
                                                                                                DOT signs were also visible with No
                                                                                                Parking from 6am to 4pm.

                                                                                                Central (5 th St to 6 th St)
                                                                                                15 Postings;16 HE, Bulky item,
                                                                                                baskets, trash and debris. There were
                                                                                                at least one Permanent sign on each
                  Crocker St (3rd St and 7th St)                                                block with start time at 6 A.M. Note:
                                                                                                Exceeded max hours at first location.
                  Central (5th and 6th St)                                                      Live wire exposed on public right of
 1    200102027   Industrial St (Kohler St and Central Ave)                   SIDEWALK/STREET   way.                                  10 hrs                CENTRAL


     CARE+ Grand Ave Team
        Auth#               Address             Cross St           Cross St          Location            Comments/Survey                  Est. Clean Time      Division      LAPD Call Sign           Status    Inter-Agency Referral
                                          (Hope St to Grand Ave)                                                                                                                CARE122              Approved           DOT
      200110015                           (22nd St to 39th St)
 1    200110019   35th St                 (35th St to 39th St)                SIDEWALK/STREET   10 Postings;5 HE, Trash and debris.       1 hours           NEWTON
                                                                                                30 Postings;16 HE, Bulky item, trash                                            CARE122              Approved           DOT
 2                Broadway                                                    SIDEWALK/STREET   and debris. Large HE’s                    6 HR              NEWTON
                                                                                                15 Postings;2 HE, Bulky items, trash                                            CARE122              Approved           DOT
 3                Grand Ave                                                   SIDEWALK/STREET   and debris.                               1 hours           NEWTON


     CARE+ DTLA Team
        Auth#               Address             Cross St           Cross St          Location            Comments/Survey                  Est. Clean Time      Division      LAPD Call Sign           Status    Inter-Agency Referral
                                                                                                20 Postings;16 HE’s Bulky item, trash                                           CARE123              Approved           DOT
                  1601 GRIFFITH AVE,                                                            and debris, shopping carts, and
 1    200116001   90021                   E 16TH ST                                             mattresses.                           8 Hours               NEWTON
   Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 24 of 34 Page ID
                                     #:1007

[1] Prior backup at location
     Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 25 of 34 Page ID
                                       #:1008




                                                                                                                                                                Please contact your supervisor if you have any questions.
TENTATIVE SCHEDULE:                                                                                                                                                                      * HE - Homeless Encampments
Thursday, February 20th @ 8:00 A.M.                                                                                                                                                                 * ID- Illegal Dumping




     CARE Team 1 - Council District 1 - Call Sign CARE 101
          Address           Cross Street           Division                               Comments                           Address         Cross Street         Division                     Comments
 1   Ave 43                          110fwy                       Hollenbeck                                5   CODE 75                                           Hollenbeck          PROACTIVE INSERT
 2   CODE 75                                                      Hollenbeck      PROACTIVE INSERT          6   CODE 75                                           Hollenbeck          PROACTIVE INSERT
 3   CODE 75                                                      Hollenbeck      PROACTIVE INSERT          7   CODE 75                                           Hollenbeck          PROACTIVE INSERT
 4   CODE 75                                                      Hollenbeck      PROACTIVE INSERT          8   CODE 75                                           Hollenbeck          PROACTIVE INSERT


     CARE Team 2 - Council District 2 - Call Sign CARE 202
          Address           Cross Street           Division                               Comments                           Address         Cross Street         Division                     Comments
                                     Sherman way b/w
                                     Vineland and Tujunga
 1   11428 Sherman Way               (Costco Business Center)   North Hollywood                             5   Hartland St./Tujunga                            North Hollywood
 2   6920 Tujunga Ave                                           North Hollywood                             6   CODE 75                                         North Hollywood       PROACTIVE INSERT
 3   7111 Vineland Ave                                          North Hollywood                             7   CODE 75                                         North Hollywood       PROACTIVE INSERT
 4   11340 Sherman Way                                          North Hollywood                             8   CODE 75                                         North Hollywood       PROACTIVE INSERT


     CARE Team 3 - Council District 3 - Call Sign CARE 203
          Address           Cross Street           Division                               Comments                           Address         Cross Street         Division                     Comments
 1   5409 Reseda Blvd                                             West Valley     1-1556369801              5   CODE 75                                           West Valley         PROACTIVE INSERT
 2   CODE 75                                                      West Valley     PROACTIVE INSERT          6   CODE 75                                           West Valley         PROACTIVE INSERT
 3   CODE 75                                                      West Valley     PROACTIVE INSERT          7   CODE 75                                           West Valley         PROACTIVE INSERT
 4   CODE 75                                                      West Valley     PROACTIVE INSERT          8   CODE 75                                           West Valley         PROACTIVE INSERT


     CARE Team 4 - Council District 4 - Call Sign CARE 404
          Address           Cross Street           Division                               Comments                           Address         Cross Street         Division                     Comments
 1   De Longpre Ave                  Cherokee Ave                 Hollywood                                 5   Willoughby                McCadden                Hollywood
 2   Sunset Blvd                     N. La Brea Ave               Hollywood                                 6   1000 N. McCadden Place    Romaine St              Hollywood
 3   Sunset Blvd                     La Brea Ave                  Hollywood                                 7   7061 Fountain Ave         N La Brea Ave           Hollywood
 4   Franklin Ave                    Highland Ave                 Hollywood                                 8   CODE 75                                           Hollywood           PROACTIVE INSERT


     CARE Team 5 - Council District 5 - Call Sign CARE 405
          Address           Cross Street           Division                               Comments                           Address         Cross Street         Division                     Comments
 1   759 N Highland Ave              Waring                        WILSHIRE                                 5   431 S Fairfax             Colgate                  WILSHIRE
 2   859 N Highland Ave              Willoughby                    WILSHIRE                                 6   CODE 75                                            WILSHIRE           PROACTIVE INSERT
 3   868 N La Cienega                Willoughby                    WILSHIRE                                 7   CODE 75                                            WILSHIRE           PROACTIVE INSERT
 4   358 N. Detroit St.              Oakwood                       WILSHIRE                                 8   CODE 75                                            WILSHIRE           PROACTIVE INSERT


     CARE Team 6 - Council District 6 - Call Sign CARE 206
          Address           Cross Street           Division                               Comments                           Address         Cross Street         Division                     Comments
 1   9009 San Fernando Rd.           Lankershim Blvd.               Foothill                                5   8330 Lankershim Blvd.     Tuxford St.               Foothill
 2   7811 Lankershim Blvd            Stagg St.                      Foothill                                6   CODE 75                                             Foothill          PROACTIVE INSERT
 3   7667 Simpson Ave.               Cul-de-sac                     Foothill                                7   CODE 75                                             Foothill          PROACTIVE INSERT
 4   7614 Lankershim Blvd.           Saticoy St.                    Foothill                                8   CODE 75                                             Foothill          PROACTIVE INSERT


     CARE Team 7 - Council District 7 - Call Sign CARE 207
          Address           Cross Street           Division                               Comments                           Address         Cross Street         Division                     Comments
 1   11100 STRANWOOD                 SAN FERNANDO MISSION           Mission       1-1514139421              5   CODE 75                                             Mission           PROACTIVE INSERT
 2   15335 Chatsworth St             Sepulveda Blvd.                Mission                                 6   CODE 75                                             Mission           PROACTIVE INSERT
 3   10715 Sepulveda Blvd.                 Chatsworth St.           Mission       1-1544331311              7   CODE 75                                             Mission           PROACTIVE INSERT
 4   15420 W Plummer St.                   Sepulveda Blvd.          Mission       1-1547275921              8   CODE 75                                             Mission           PROACTIVE INSERT


     CARE Team 8 - Council District 8 - Call Sign CARE 308
          Address           Cross Street           Division                               Comments                           Address         Cross Street         Division                     Comments
                                                                                  Special Enforcement and                                 Between 88TH ST and
 1   ST. ANDREWS SECZ                                              77TH ST.       Cleaning Zone             5   8834 S MENLO AVE, 90044   90TH ST                     SE              1-1505100701
                                     Between MAIN ST and
 2   141 W 89TH ST, 90003            BROADWAY                         SE          1-1491509731              6   CODE 75                                               SE              PROACTIVE INSERT
                                     Between 92ND ST and
 3   9227 S WESTERN AVE, 90047       94TH ST                          SE          1-1491552561              7   CODE 75                                               SE              PROACTIVE INSERT
                                     Between SAN PEDRO ST
 4   354 E 95TH ST, 90003            and TOWNE AVE                    SE          1-1494220341              8   CODE 75                                               SE              PROACTIVE INSERT


     CARE Team 9 - Council District 9 - Call Sign CARE 109
          Address           Cross Street           Division                               Comments                           Address         Cross Street         Division                     Comments
 1   336 W. 62nd St.                 Grand and Broadway            NEWTON                                   5   CODE 75                                            Newton             PROACTIVE INSERT
 2   501 E. Vernon                   Avalon                        NEWTON                                   6   CODE 75                                            Newton             PROACTIVE INSERT
                                     Between BONSALLO AVE
 3   722 W SLAUSON AVE, 90044        and HOOVER ST                 NEWTON         1-1548609274              7   CODE 75                                            Newton             PROACTIVE INSERT
                                     Between San Pedro and
 4   643 E 22nd Street               Adair                         Newton                                   8   CODE 75                                            Newton             PROACTIVE INSERT


     CARE Team 10 - Council District 10 - Call Sign CARE 416
          Address           Cross Street           Division                               Comments                           Address         Cross Street         Division                     Comments
                                     Manhattan Pl & 18th
 1   1819 S Western                  Street                        Olympic                                  5   CODE 75                                            Wilshire           PROACTIVE INSERT
                                     Between ORANGE DR
 2   1140 S LA BREA AVE, 90019       and EDGEWOOD PL               Wilshire       1-1552181701              6   CODE 75                                            Wilshire           PROACTIVE INSERT
 3   TREMAINE AVE AT SAN VICENTE BLVD,N/A
                                       90019                       Wilshire       1-1546655591              7   CODE 75                                            Wilshire           PROACTIVE INSERT
 4   SYCAMORE AVE AT APPLE ST, 90016 N/A                           Wilshire       1-1532908221              8   CODE 75                                            Wilshire           PROACTIVE INSERT


     CARE Team 11 - Council District 11 - Call Sign CARE 411
          Address           Cross Street           Division                               Comments                           Address         Cross Street         Division                     Comments
    Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 26 of 34 Page ID
                                      #:1009
1   3840 Grand View Blvd             Pacific Ave.             Pacific                              5   CODE 75                                      Pacific    PROACTIVE INSERT
2   3775 COLONIAL AVE                MCCUNE                   Pacific                              6   CODE 75                                      Pacific    PROACTIVE INSERT
                                     Between FREDERICK ST
3   960 E ROSE AVE, 90291            and Nothing              Pacific    1-1542338739              7   CODE 75                                      Pacific    PROACTIVE INSERT
4   ROSE AVE AT COURTLAND ST, 90291 N/A                       Pacific    1-1529745457              8   CODE 75                                      Pacific    PROACTIVE INSERT


    CARE Team 12 - Council District 12 - Call Sign CARE 212
         Address           Cross Street           Division                       Comments                         Address       Cross Street      Division             Comments
1   CODE 75                                                 DEVONSHIRE   PROACTIVE INSERT          5   CODE 75                                    DEVONSHIRE   PROACTIVE INSERT
2   CODE 75                                                 DEVONSHIRE   PROACTIVE INSERT          6   CODE 75                                    DEVONSHIRE   PROACTIVE INSERT
3   CODE 75                                                 DEVONSHIRE   PROACTIVE INSERT          7   CODE 75                                    DEVONSHIRE   PROACTIVE INSERT
4   CODE 75                                                 DEVONSHIRE   PROACTIVE INSERT          8   CODE 75                                    DEVONSHIRE   PROACTIVE INSERT


    CARE Team 13 - Council District 13 - Call Sign CARE 413
         Address           Cross Street           Division                       Comments                         Address       Cross Street      Division             Comments
                                                                         Special Enforcement and
1   SCHRADER SECZ                                           HOLLYWOOD    Cleaning Zone             5   1487 El Centro        Sunset               HOLLYWOOD    Auth: 200211051
2   5703 Hollywood                   Wilton Place           HOLLYWOOD    Auth: 200211010           6   CODE 75                                    HOLLYWOOD    PROACTIVE INSERT
3   5941 Hollywood                                          HOLLYWOOD    Auth: 200128004           7   CODE 75                                    HOLLYWOOD    PROACTIVE INSERT
4   1750 Bronson                     Carlos                 HOLLYWOOD    Auth: 200211003           8   CODE 75                                    HOLLYWOOD    PROACTIVE INSERT


    CARE Team 14 - Council District 14 - Call Sign CARE 114
         Address           Cross Street           Division                       Comments                         Address       Cross Street      Division             Comments
                                                                         Special Enforcement and
1   EL PUEBLO SECZ                                           CENTRAL     Cleaning Zone             5   7474 N. Figueroa St   Colorado Boulevard    Northeast   1-1516606841
2   2900 W. Broadway                 Under 2 FWY Bridge      Northeast   1-1536131062              6   CODE 75                                     Northeast   PROACTIVE INSERT
3   Marmion Way at Figueroa Street   Figueroa Street         Northeast   1-1535589891              7   CODE 75                                     Northeast   PROACTIVE INSERT
4   6251 York Blvd                   N Ave 63                Northeast   1-1545086671              8   CODE 75                                     Northeast   PROACTIVE INSERT


    CARE Team 15 - Council District 15 - Call Sign CARE 315
         Address           Cross Street           Division                       Comments                         Address       Cross Street      Division             Comments
1   CARE PLUS                                                                                      5

2                                                                                                  6

3                                                                                                  7

4                                                                                                  8



    CARE Team River - Call Sign CARE 117
         Address           Cross Street                     Division             Comments                         Address       Cross Street      Division             Comments
1                                                                                                  4                                                           1-1423546642
2                                                                                                  5

3                                                                                                  6
      Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 27 of 34 Page ID
                                        #:1010




TENTATIVE SCHEDULE:                                                                                                                                                         * HE - Homeless Encampments
Thursday, February 20th @ 7:00 A.M.                                                                                                                                             * ID- Illegal Dumping




     WASHINGTON CARE+1 - Council District 9 Services:
        Auth#               Address             Cross St                Cross St           Location            Comments/Survey                 Est. Clean Time      Division      LAPD Call Sign            Status     Inter-Agency Referral
                  LONG BEACH AVE EAST                                                                                                          NO ESTIMATE                           CARE 118             Approved
 1    200210001   AT 24TH ST, 90058        LONG BEACH AVE.      ALAMEDA ST.        SIDEWALK/STREET    10 Postings; 1 HE                        GIVEN             NEWTON
                                                                                                                                               NO ESTIMATE                           CARE 118             Approved
 2    200213022   120 E 33RD ST, 90011     S MAIN ST            DEAD END           SIDEWALK/STREET    15 Postings; 4 HE                        GIVEN             NEWTON


     DCT CARE+3- Council District 5 Services:
        Auth#               Address             Cross St                Cross St           Location            Comments/Survey                 Est. Clean Time      Division      LAPD Call Sign            Status     Inter-Agency Referral
                  304 N ORLANDO AVE,                                                                  21 Postings; 2 HEs, 1 attachment and                                           CARE 419             Approved
 1    200213042   90048                    BEVERLY BLVD                            SIDEWALK/STREET    2 IDs                                1 hour                WILSHIRE

 2    200213043   323 N ALFRED ST, 90048   BEVERLY BLVD                            SIDEWALK/STREET    16 Postings; 3 HEs and 2 IDs             0.5 hour          WILSHIRE            CARE 419             Approved
                  633 N LA BREA AVE,                                                                                                                                                 CARE 419             Approved
 3    191224009   90036                    MELROSE AVE          CLINTON ST         ALLEY              17 Postings; 1 HE and 1 ID               0.5 hour          WILSHIRE
                  3735 S DURANGO AVE,                                                                                                                                                CARE 419             Approved
 4    200113011   90034                    EXPOSITION DR                           SIDEWALK/STREET    20 Postings; 14 HEs                      6 hours           PACIFIC


     DCT CARE+1 - Council District 6 Services :
        Auth#               Address             Cross St                Cross St           Location            Comments/Survey                 Est. Clean Time      Division      LAPD Call Sign            Status     Inter-Agency Referral
                  6001 VAN NUYS BLVD,                                                                                                                                                CARE 221             Approved
 1    200203010   91401                    OXNARD               DELANO ST          SIDEWALK/STREET    12 HEs, 1 illegal dump. 20 postings      4 hours           VAN NUYS
                  14258 W AETNA ST,                                                                                                                                                  CARE 221             Approved
 2    200210012   91401                    HAZELTINE            TYRONE AVE         SIDEWALK/STREET    6 HE’s, 4 illegal dumps , 18 Postings,   2.5 hours         VAN NUYS
                  14165 W BESSEMER ST,                                                                                                                                               CARE 221             Approved
 3    200117005   91401                    HAZELTINE            TYRONE             SIDEWALK/STREET    6 HE’s, 3 illegal dumps , 18 Postings,   3 hours           VAN NUYS
                  14611 W BESSEMER ST,                                                                11 HE’s, 1 illegal dumps , 18                                                  CARE 221             Approved
 4    200127001   91411                    CEDROS AVE.          VESPER AVE         SIDEWALK/STREET    Postings,                                2.5 hours         VAN NUYS


     HARBOR CARE+1 - Council District 15 Services:
        Auth#               Address             Cross St                Cross St           Location            Comments/Survey                 Est. Clean Time      Division      LAPD Call Sign            Status     Inter-Agency Referral
                                                                                                      15+ HE’s, 25 Postings, Tents, tarps,                                           CARE 322             Authorized
                  729 S PALOS VERDES ST,                                                              bulky items, bikes, bike parts, large    NO ESTIMATE
 1    200114014   90733                    S BEACON ST          CENTRAL            SIDEWALK/STREET    amount of trash and debris.              GIVEN             HARBOR
                                                                                                      15+HE’s, tent/tarps, carts, bulky        NO ESTIMATE                           CARE 322             Authorized
 2    200114013   825 S BEACON ST, 90731   BEACON               CENTRAL            SIDEWALK/STREET    items, trash/debris, bikes/bike parts.   GIVEN             HARBOR
                                                                                                      15+HE’s, tent/tarps, carts, bulky        NO ESTIMATE                           CARE 322             Authorized
 3    200114010   921 S BEACON ST, 90731   S CENTER ST          BEACON             SIDEWALK/STREET    items, trash/debris, bikes/bike parts.   GIVEN             HARBOR


     EAST VALLEY CARE+1- Council District 2 Services:
        Auth#               Address             Cross St                Cross St           Location            Comments/Survey                 Est. Clean Time      Division      LAPD Call Sign            Status     Inter-Agency Referral
                                                                                                      5 HEs present. Large piles of trash                                            CARE 223             Approved
                  10712 W RAINIER ST,                                                                 and debris, hazards observed while
 1    191205001   91352                    N Clybourn Ave                          SIDEWALK/STREET    surveying locations.                     3 hours           FOOTHILL
                                                                                                      2 HEs Bulky items, shopping carts,                                             CARE 223             Approved
 2    190314017   12567 W STRATHERN ST, 91605
                                         DAHA PL                WHITSETT AVE.      SIDEWALK/STREET    and health hazards observed.             1 hour            FOOTHILL


     CARE+ OHS Team
        Auth#               Address             Cross St                Cross St           Location            Comments/Survey                 Est. Clean Time      Division      LAPD Call Sign            Status     Inter-Agency Referral
                                                                                                      PLEASE DO NOT CLOSE                                                            CARE 124             Approved
                                                                                                      AUTHORIZATIONExpanded Skidrow
                                                                                                      Concentrated Clean up.

                                                                                                      Stanford Ave (4 th St and 7 th St)
                                                                                                      20+ HE. Bulky items, trash &amp;
                                                                                                      debris, 12 postings

                                                                                                      Gladys Ave (4 th St and 7 th St)
                  Stanford Ave (4th St and 7th St)                                                    20+ HE. Bulky items, trash &amp;
 1    200102027   Gladys Ave (4th St and 7th St)                                   SIDEWALK/STREET    debris, 12 postings                      8 hours           CENTRAL


     CARE+ Grand Ave Team
        Auth#               Address             Cross St                Cross St           Location            Comments/Survey                 Est. Clean Time      Division      LAPD Call Sign            Status     Inter-Agency Referral
                                            (Florence Ave to 59th Pl)                                                                                                                CARE 325             Approved
      200130026                            (Flower St to Grand Ave)
 1    200113015   Grand Ave                 (Flower St to Grand Ave)               SIDEWALK/STREET    10+ HEs, 30 Postings                     8 HRs             77TH STREET
                                                                                                      0 HEs, 0 Postings,                                                             CARE 325             Approved
 2                59th Pl                                                          SIDEWALK/STREET    exceeded allotted time                   0 HRs             77TH STREET
                                                                                                      0 HEs, 0 Postings                                                              CARE 325             Approved
 3                43rd St                                                          SIDEWALK/STREET    exceeded allotted time                   0 HRs             NEWTON


     CARE+ DTLA Team
        Auth#               Address             Cross St                Cross St           Location            Comments/Survey                 Est. Clean Time      Division      LAPD Call Sign            Status     Inter-Agency Referral
 1    200113017   1811 PALOMA ST, 90021    WASHINGTON BLVD.18TH ST.                SIDEWALK/STREET    6 HEs, 12 postings                       7 hrs             NEWTON              CARE 326             Approved
     Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 28 of 34 Page ID
                                       #:1011




                                                                                                                                                                         Please contact your supervisor if you have any questions.
TENTATIVE SCHEDULE:                                                                                                                                                                               * HE - Homeless Encampments
Friday, February 21st @ 8:00 A.M.                                                                                                                                                                            * ID- Illegal Dumping




     CARE Team 1 - Council District 1 - Call Sign CARE101
          Address           Cross Street           Division                               Comments                          Address                Cross Street            Division                     Comments
 1   CODE 75                                                       RANPART        PROACTIVE INSERT          5   CODE 75                                                     RANPART            PROACTIVE INSERT
 2   CODE 75                                                       RANPART        PROACTIVE INSERT          6   CODE 75                                                     RANPART            PROACTIVE INSERT
 3   CODE 75                                                       RANPART        PROACTIVE INSERT          7   CODE 75                                                     RANPART            PROACTIVE INSERT
 4   CODE 75                                                       RANPART        PROACTIVE INSERT          8   CODE 75                                                     RANPART            PROACTIVE INSERT


     CARE Team 2 - Council District 2 - Call Sign CARE202
          Address           Cross Street           Division                               Comments                          Address                Cross Street            Division                     Comments
 1   MOORPARK/170 underpass                                     North Hollywood                             5   Lankershim blvd & Sherman Way                            North Hollywood
                                                                                                                                                Laurel Canyon and Vose
 2                                     It is City Property
     Whitsett/Sherman Way near 170 on ramp                      North Hollywood                             6   12082 Vose St.                  st.                      North Hollywood
                                        needs LAHSA
 3   12300 Sylvan St.                   outreach/CARE           North Hollywood                             7   CODE 75                                                  North Hollywood       PROACTIVE INSERT
 4   13499 Saticoy                                              North Hollywood                             8   CODE 75                                                  North Hollywood       PROACTIVE INSERT


     CARE Team 3 - Council District 3 - Call Sign CARE203
          Address           Cross Street           Division                               Comments                          Address                Cross Street            Division                     Comments
 1   5409 Reseda Blvd                                             West Valley     1-1556369801              5   CODE 75                                                     Topanga            PROACTIVE INSERT
 2   Burbank and Etiwanda Tunnel                                  West Valley     1-1556381331              6   CODE 75                                                     Topanga            PROACTIVE INSERT
 3   Owensmouth Ave and Erwin           Owensmouth                 Topanga        1-1556285511              7   CODE 75                                                     Topanga            PROACTIVE INSERT
 4   CODE 75                                                       Topanga        PROACTIVE INSERT          8   CODE 75                                                     Topanga            PROACTIVE INSERT


     CARE Team 4 - Council District 4 - Call Sign CARE404
          Address           Cross Street           Division                               Comments                          Address                Cross Street            Division                     Comments
 1   N. Highland Ave                    Willoughby                 Wilshire                                 5   CODE 75                                                     Wilshire           PROACTIVE INSERT
 2   N Highland ave                     Warring Ave                Wilshire                                 6   CODE 75                                                     Wilshire           PROACTIVE INSERT
 3   654 Detroit St                     Wilshire Blvd              Wilshire                                 7   CODE 75                                                     Wilshire           PROACTIVE INSERT
 4   CODE 75                                                       Wilshire       PROACTIVE INSERT          8   CODE 75                                                     Wilshire           PROACTIVE INSERT


     CARE Team 5 - Council District 5 - Call Sign CARE405
          Address           Cross Street           Division                               Comments                          Address                Cross Street            Division                     Comments
 1   8066 Beverly Blvd                  Crescent Heights           WILSHIRE                                 5   431 S Fairfax                   Colgate                     WILSHIRE
 2   759 N Highland Ave                 Waring                     WILSHIRE                                 6   CODE 75                                                     Wilshire           PROACTIVE INSERT
 3   600 N Detroit St                   Clinton                    WILSHIRE                                 7   CODE 75                                                     Wilshire           PROACTIVE INSERT
 4   330 N Hayworth Ave                 Beverly                    WILSHIRE                                 8   CODE 75                                                     Wilshire           PROACTIVE INSERT


     CARE Team 6 - Council District 6 - Call Sign CARE206
          Address           Cross Street           Division                               Comments                          Address                Cross Street            Division                     Comments
                                                                                  CARE HYBRID REQUESTED.
 1   14540 Sylvan St                    Vesper Ave                 Van Nuys       REQUIRES POSTING.         5   14402 Gilmore St                Sylmar Ave                  Van Nuys
                                                                                  CARE HYBRID REQUESTED.
 2   14623 Sylvan St                    Vesper Ave                 Van Nuys       REQUIRES POSTING.         6   CODE 75                                                     Van Nuys           PROACTIVE INSERT
 3   14333 Bessemer St                  Tyrone Ave/Sylmar Ave      Van Nuys                                 7   CODE 75                                                     Van Nuys           PROACTIVE INSERT
 4   6420 Sylmar Ave                    Gilmore St                 Van Nuys                                 8   CODE 75                                                     Van Nuys           PROACTIVE INSERT


     CARE Team 7 - Council District 7 - Call Sign CARE207
          Address           Cross Street           Division                               Comments                          Address                Cross Street            Division                     Comments
                                                                                                                                                                                               1-1516592381 1-1514873269 1-
 1   Bradley @ 118 Fwy                  Paxton                      Foothill                                5   8800 FOOTHILL BLVD                                           Foothill          1509087484
 2   El Dorado                          Paxton                      Foothill      1-1553938271              6   CODE 75                                                      Foothill          PROACTIVE INSERT
 3   9800 Laurel Canyon Blvd                                        Foothill      1-1554141481              7   CODE 75                                                      Foothill          PROACTIVE INSERT
 4   9070 Sunland Blvd                     La Tuna Canyon Rd.       Foothill      1-1542562040              8   CODE 75                                                      Foothill          PROACTIVE INSERT


     CARE Team 8 - Council District 8 - Call Sign CARE308
          Address           Cross Street           Division                               Comments                          Address                Cross Street            Division                     Comments
                                                                                  Special Enforcement and                                       Between Nothing and
 1   ST. ANDREWS SECZ                                              77TH ST.       Cleaning Zone             5   2729 S VAN BUREN PL, 90007      D/E                       SOUTHWEST            1-1511282399
 2                                    N/A90037
     1111 W MARTIN LUTHER KING, JR BLVD,                         SOUTHWEST        1-1506054471              6   CODE 75                                                   SOUTHWEST            PROACTIVE INSERT
                                        Between 27TH ST and
 3   2814 S HARVARD BLVD, 90018         29TH ST                  SOUTHWEST        1-1550286991              7   CODE 75                                                   SOUTHWEST            PROACTIVE INSERT
                                        Between Nothing and
 4   3821 S HARVARD BLVD, 90062         38TH PL                  SOUTHWEST        1-1503600147              8   CODE 75                                                   SOUTHWEST            PROACTIVE INSERT


     CARE Team 9 - Council District 9 - Call Sign CARE309
          Address           Cross Street           Division                               Comments                          Address                Cross Street            Division                     Comments
 1   45th and Vermont                   N/A                        77TH ST        1-1548389661              5   CODE 75                                                     77TH ST            PROACTIVE INSERT
 2   41st Place and Figueroa            N/A                       Southwest                                 6   CODE 75                                                     77TH ST            PROACTIVE INSERT
                                        Between HOOVER ST and
 3   850 W 60TH ST, 90044               MENLO AVE                  77TH ST        1-1547770611              7   CODE 75                                                     77TH ST            PROACTIVE INSERT
 4   CODE 75                                                       77TH ST        PROACTIVE INSERT          8   CODE 75                                                     77TH ST            PROACTIVE INSERT


     CARE Team 10 - Council District 10 - Call Sign CARE316
          Address           Cross Street           Division                               Comments                          Address                Cross Street            Division                     Comments
                                        Between DUNSMUIR AVE
 1   5350 W ADAMS BLVD, 90016           and BURNSIDE AVE          Southwest       1-1552533181              5   CODE 75                                                   SOUTHWEST            PROACTIVE INSERT
                                        Between MONT CLAIR ST
 2   2867 S EDGEHILL DR, 90018          and 29TH ST               Southwest       1-1511775841              6   CODE 75                                                   SOUTHWEST            PROACTIVE INSERT
                                        Between WESTHAVEN ST
 3   2715 S CLOVERDALE AVE, 90016       and ROSELAND ST           Southwest       1-1552532741              7   CODE 75                                                   SOUTHWEST            PROACTIVE INSERT
                                        Between BURNSIDE AVE
 4   5409 W WESTHAVEN ST, 90016         and RIDGELEY DR           Southwest       1-1552536461              8   CODE 75                                                   SOUTHWEST            PROACTIVE INSERT
    Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 29 of 34 Page ID
                                      #:1012
    CARE Team 11 - Council District 11 - Call Sign CARE411
         Address           Cross Street           Division                   Comments                          Address                      Cross Street          Division            Comments
1   3840 Grand View Blvd         Pacific Ave.             Pacific                              5   CODE 75                                                          Pacific    PROACTIVE INSERT
                                 Between VAN BUREN
2   1044 E HARRISON AVE, 90291   AVE and LINCOLN BLVD     Pacific    1-1530353131              6   CODE 75                                                          Pacific    PROACTIVE INSERT
3   S. VENICE BLVD & OCEAN                                PACIFIC    UHRC REQUEST              7   CODE 75                                                          Pacific    PROACTIVE INSERT
4   CODE 75                                               Pacific    PROACTIVE INSERT          8   CODE 75                                                          Pacific    PROACTIVE INSERT


    CARE Team 12 - Council District 12 - Call Sign CARE212
         Address           Cross Street           Division                   Comments                          Address                      Cross Street          Division            Comments
1   CODE 75                                             DEVONSHIRE   PROACTIVE INSERT          5   CODE 75                                                        DEVONSHIRE   PROACTIVE INSERT
2   CODE 75                                             DEVONSHIRE   PROACTIVE INSERT          6   CODE 75                                                        DEVONSHIRE   PROACTIVE INSERT
3   CODE 75                                             DEVONSHIRE   PROACTIVE INSERT          7   CODE 75                                                        DEVONSHIRE   PROACTIVE INSERT
4   CODE 75                                             DEVONSHIRE   PROACTIVE INSERT          8   CODE 75                                                        DEVONSHIRE   PROACTIVE INSERT


    CARE Team 13 - Council District 13 - Call Sign CARE413/113
         Address           Cross Street           Division                   Comments                          Address                      Cross Street          Division            Comments
                                                                     Special Enforcement and
1   SCHRADER SECZ                                       HOLLYWOOD    Cleaning Zone             5   117 N VENDOME ST, 90026                                         RAMPART
                                                                                                                                        Benton Way & Occidental
2   Virgil                       Lockwood                RAMPART                               6   2699 block south side of Sunset Blvd. Blvd.                     RAMPART
3   123 S Alvarado St                                    RAMPART                               7   CODE 75                                                         RAMPART     PROACTIVE INSERT
4   Mountain View                Beverly                 RAMPART                               8   CODE 75                                                         RAMPART     PROACTIVE INSERT


    CARE Team 14 - Council District 14 - Call Sign CARE114
         Address           Cross Street           Division                   Comments                          Address                      Cross Street          Division            Comments
                                                                     Special Enforcement and
1   EL PUEBLO SECZ                                       CENTRAL     Cleaning Zone             5   2203 E 1st St                        N Chicago St              Hollenbeck   1-1525393911
2   3140 E. Olympic St           S Grande Vista Ave     Hollenbeck   1-1537341491              6   CODE 75                                                        Hollenbeck   PROACTIVE INSERT
3   1051 Kingston Ave            N State St             Hollenbeck   1-1533646941              7   CODE 75                                                        Hollenbeck   PROACTIVE INSERT
4   Velasco St                   15th St                Hollenbeck   1-1525108641              8   CODE 75                                                        Hollenbeck   PROACTIVE INSERT


    CARE Team 15 - Council District 15 - Call Sign CARE315
         Address           Cross Street           Division                   Comments                          Address                      Cross Street          Division            Comments
1   CARE PLUS                                                                                  5

2                                                                                              6

3                                                                                              7

4                                                                                              8



    CARE Team River - Call Sign CARE
         Address           Cross Street                 Division             Comments                          Address                      Cross Street          Division            Comments
1                                                                                              4                                                                               1-1423546642
2                                                                                              5

3                                                                                              6
      Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 30 of 34 Page ID
                                        #:1013




TENTATIVE SCHEDULE:                                                                                                                                                     * HE - Homeless Encampments
Friday, February 21st @ 7:00 A.M.                                                                                                                                           * ID- Illegal Dumping




     WASHINGTON CARE+1- Council District 14 Services:
        Auth#              Address               Cross St        Cross St             Location             Comments/Survey                  Est. Clean Time     Division      LAPD Call Sign             Status      Inter-Agency Referral
                    5185 E HUNTINGTON DR                                                                                                    NO ESTIMATE                          CARE124               Approved
 1    200213045     NORTH, 90032            VAN HORNE AVE    LIFUR AVE        SIDEWALK/STREET    15 Postings; 7 HE                          GIVEN             HOLLENBECK
                    4TH ST AT GOLDEN                                                                                                        NO ESTIMATE                          CARE124               Approved              DOT
 2    200213040     STATE FRWY, 90033       STATE ST         ST LOUIS ST      SIDEWALK/STREET    20 Postings; 1 HE,                         GIVEN             HOLLENBECK
                                                                                                                                            NO ESTIMATE                          CARE124               Approved
 3    200213041     103 S MYERS ST, 90033   1ST ST           MONO ST          SIDEWALK/STREET    9 Postings; 5 HE                           GIVEN             HOLLENBECK


     EAST VALLEY CARE+1- Council District 7 Services:
        Auth#              Address               Cross St        Cross St             Location             Comments/Survey                  Est. Clean Time     Division      LAPD Call Sign             Status      Inter-Agency Referral
                    14661 W MACLAY ST,                                                                                                                                                                Illegal Dump
 1   1-1551099321   91345                                                     SIDEWALK/STREET
                    13200 N BROMONT AVE,                                                                                                                                                              Illegal Dump
 2   1-1553489961   91342                                                     SIDEWALK/STREET
                    13190 N BROMONT AVE,                                                                                                                                                              Illegal Dump
 3   1-1555137231   91342                                                     SIDEWALK/STREET
                    13166 W FILMORE ST,                                                                                                                                                               Illegal Dump
 4   1-1553886821   91331                                                     SIDEWALK/STREET


     DCT CARE+1 - Council District 12 Services :
        Auth#              Address               Cross St        Cross St             Location             Comments/Survey                  Est. Clean Time     Division      LAPD Call Sign             Status      Inter-Agency Referral
                    SATICOY ST AT RESEDA                                                                                                                                         CARE225               Approved
 1    200127005     BLVD, 91335             RESEDA BLVD.     BRAID AVE        SIDEWALK/STREET    2 HE(s)                                    1 hour(s)         WEST VALLEY


     CAZADOR CARE+1- Council District 13 Services:
        Auth#              Address               Cross St        Cross St             Location             Comments/Survey                  Est. Clean Time     Division      LAPD Call Sign             Status      Inter-Agency Referral
                                                                                                 3 HE’s present. Observed bulky                                                  CARE426               Approved
                                                                                                 items: sofas, wood pallets, dresser.
                    952 N HARVARD BLVD,                                                          Illegal dump located on Romaine St:
 1    190917004     90029                   ROMAINE ST.      DEAD END         SIDEWALK/STREET    refrigerator and bulky items.              3 hour            HOLLYWOOD
                                                                                                 4 HEs present in tents on sidewalk.                                             CARE426               Approved
                                                                                                 Minimal personal property, excess
                    6227 W LA MIRADA AVE,                                                        bicycles blocking
 2    200218002     90038                   VINE ST.         EL CENTRO AVE.   SIDEWALK/STREET    sidewalk                                   2 hours           HOLLYWOOD
                                                                                                 3 HE’s present on Lexington St near                                             CARE426               Approved
 3    200218039     1204 N VINE ST, 90038   LEXINGTON AVE.   LA MIRADA AVE    SIDEWALK/STREET    Vine St. Minimal personal property.        2 hour            HOLLYWOOD


     HARBOR CARE+1- Council District 15 Services:
        Auth#              Address               Cross St        Cross St             Location             Comments/Survey                  Est. Clean Time     Division      LAPD Call Sign             Status      Inter-Agency Referral
                                                                                                 5 HE’s, 15 Postings, Tents, tarps,                                              CARE327               Approved
                                                                                                 bulky items, bikes, bike parts, trash
                    11317 S AVALON BLVD,                                                         and debris. *NOTE – Blacktop is city
 1    200121012     90061                   113TH ST         115TH ST         SIDEWALK/STREET    property as per Navigate LA                1.5 hours         SOUTHEAST
                                                                                                 8+ HE’s, tent/tarps, carts, bulky items,                                        CARE327               Approved
                    11129 S CENTRAL AVE,                                                         trash/debris, bikes/bike parts. Bulky
 2    200109001     90059                   E 112th St                        ALLEY              Item Structures (posted)                 8.0 hours           SOUTHEAST


     CARE+ OHS Team
        Auth#              Address               Cross St        Cross St             Location             Comments/Survey                  Est. Clean Time     Division      LAPD Call Sign             Status      Inter-Agency Referral
                                                                                                 PLEASE DO NOT CLOSE                                                                                   Approved
                                                                                                 AUTHORIZATIONExpanded Skidrow
                                                                                                 Concentrated Clean up.

                                                                                                 Towne Ave (7th St and 8th St)
                                                                                                 10 Postings; 10 HE. Bulky items,
                                                                                                 trash and debris. Mobility is difficult.

                                                                                                 Stanford Ave (7th St and 8th St)
                                                                                                 10 Postings; 10 HE. Bulky items,
                                                                                                 trash and debris. Mobility is difficult.

                                                                                                 Gladys Ave (7th St and 8th St)
                                                                                                 10 Postings; 0 HE. Trash and debris.
                                                                                                 Pressure wash the location.

                                                                                                 Ceres Ave (7th St and 8th St)
                                                                                                 10 Postings; 7 HE. Bulky items, trash
                                                                                                 and debris. Mobility is difficult.

                    Towne Ave (7th St and 8th St)                                                Agatha St (Towne Ave and Gladys
                    Stanford Ave (7th St and 8th St)                                             Ave)
                                                                                                 10 Postings; 0 HE. Trash and debris.
                    Gladys Ave (7th St and 8th St)                                               Mobility is difficult. PRESSURE
 1    200102027     Ceres Ave (7th St and 8th St)                             SIDEWALK/STREET    WASH LOCATION                              8.0 hours         CENTRAL


     CARE+ OHS VENICE Team
        Auth#              Address               Cross St        Cross St             Location             Comments/Survey                  Est. Clean Time     Division      LAPD Call Sign             Status      Inter-Agency Referral
                                                                                                 PLEASE DO NOT CLOSE                                                             CARE121               Approved              DOT
                                                                                                 AUTHORIZATIONExpanded Skidrow
                                                                                                 Concentrated Clean up.

                                                                                                 Venice Pier/Boardwalk, 90291
                                                                                                 (Washington Blvd to Windward
                                                                                                 Ave.)
                                                                                                 8 HE’s - Additional trash piles, carts
                                                                                                 &amp; bulky items

                                                                                                 Venice Boardwalk, 90291
                                                                                                 (Windward Ave to Sunset Court)
                                                                                                 30+ HE’s - Additional trash piles,
                                                                                                 bicycles, carts &amp; bulky items.
                                                                                                 Bulky structure was posted near
                                                                                                 Horizon Ave. and Venice boardwalk.

                                                                                                 Venice Boardwalk, 90291 (Sunset
                                                                                                 Court to Navy Court)
                                                                                                 20+ HE’s - Additional trash piles,
                                                                                                 bicycles, carts &amp; bulky items.

                                                                                                 3 rd Ave (Rose Ave to Sunset Ave)
      191114001        OHS VENICE, 90291                                                         30+ HE’s - Additional trash piles,
 1    191022006     OHS VENICE - 3RD AND ROSE                                 SIDEWALK/STREET    bicycles, carts &amp; bulky items.         8.0 hours         CENTRAL


     CARE+ Grand Ave Team
        Auth#              Address               Cross St        Cross St             Location             Comments/Survey                  Est. Clean Time     Division      LAPD Call Sign             Status      Inter-Agency Referral
     Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 31 of 34 Page ID
                                       #:1014
                                         (Flower St to Grand Ave)                                                                                            CARE322        Approved
     200114002                           (40th Pl to 41st St)
     200121004
     200113012                           (Florence Ave to 84th Pl)
1                88th Pl                                                        SIDEWALK/STREET   3 HEs, 6 Postings         2 HRs             SOUTHEAST

2                Flower St                                                      SIDEWALK/STREET   0 HEs, 0 Postings         0HRs              NEWTON         CARE322        Approved
3                Grand Ave                                                      SIDEWALK/STREET   2 HEs, 30 Postings        2 HRs             NEWTON         CARE322        Approved


    CARE+ DTLA Team
       Auth#               Address           Cross St                Cross St         Location            Comments/Survey   Est. Clean Time     Division   LAPD Call Sign    Status    Inter-Agency Referral
1    200116014   316 WINSTON ST, 90013   E 4TH ST            W 5TH ST           SIDEWALK/STREET   12 HE(s)                  4 hr(s)           CENTRAL        CARE123        Approved
     Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 32 of 34 Page ID
                                       #:1015
                                                                                                                                                                  Please contact your supervisor if you have any questions.
TENTATIVE SCHEDULE:                                                                                                                                                                        * HE - Homeless Encampments
Monday, February 24th @ 8:00 A.M.                                                                                                                                                                     * ID- Illegal Dumping




     CARE Team 1 - Council District 1 - Call Sign CARE101
          Address           Cross Street           Division                               Comments                          Address           Cross Street          Division                     Comments
 1   CODE 75                                                      RAMPART         PROACTIVE INSERT          5   CODE 75                                             RAMPART             PROACTIVE INSERT
 2   CODE 75                                                      RAMPART         PROACTIVE INSERT          6   CODE 75                                             RAMPART             PROACTIVE INSERT
 3   CODE 75                                                      RAMPART         PROACTIVE INSERT          7   CODE 75                                             RAMPART             PROACTIVE INSERT
 4   CODE 75                                                      RAMPART         PROACTIVE INSERT          8   CODE 75                                             RAMPART             PROACTIVE INSERT


     CARE Team 2 - Council District 2 - Call Sign CARE202
          Address           Cross Street           Division                               Comments                          Address           Cross Street          Division                     Comments
                                     Under colfax street over
 1   Colfax and Ventura              LA RIVER                   North Hollywood                             5   12601 Saticoy St.                                 North Hollywood
 2   11924 Saticoy St                Storm channel              North Hollywood                             6   CODE 75                                           North Hollywood       PROACTIVE INSERT
 3   11921 Covello st.               Storm channel              North Hollywood                             7   CODE 75                                           North Hollywood       PROACTIVE INSERT
 4   Vanowen and Satsuma                                        North Hollywood                             8   CODE 75                                           North Hollywood       PROACTIVE INSERT


     CARE Team 3 - Council District 3 - Call Sign CARE203
          Address           Cross Street           Division                               Comments                          Address           Cross Street          Division                     Comments
 1   CODE 75                                                     WEST VALLEY      PROACTIVE INSERT          5   CODE 75                                            WEST VALLEY          PROACTIVE INSERT
 2   CODE 75                                                     WEST VALLEY      PROACTIVE INSERT          6   CODE 75                                            WEST VALLEY          PROACTIVE INSERT
 3   CODE 75                                                     WEST VALLEY      PROACTIVE INSERT          7   CODE 75                                            WEST VALLEY          PROACTIVE INSERT
 4   CODE 75                                                     WEST VALLEY      PROACTIVE INSERT          8   CODE 75                                            WEST VALLEY          PROACTIVE INSERT


     CARE Team 4 - Council District 4 - Call Sign CARE203
          Address           Cross Street           Division                               Comments                          Address           Cross Street          Division                     Comments
                                     134 FWY/north of
 1   Lankershim                      Riverside Drive            North Hollywood                             5   CODE 75                                           North Hollywood       PROACTIVE INSERT
                                     134 FWY/ north of
 2   Vineland Ave                    Riverside Drive            North Hollywood                             6   CODE 75                                           North Hollywood       PROACTIVE INSERT
                                     Bellflower/ under 101
 3   Moorpark St                     FWY                        North Hollywood                             7   CODE 75                                           North Hollywood       PROACTIVE INSERT
 4   10200 Riverside Drive           Forman                     North Hollywood                             8   CODE 75                                           North Hollywood       PROACTIVE INSERT


     CARE Team 5 - Council District 5 - Call Sign CARE405
          Address           Cross Street           Division                               Comments                          Address           Cross Street          Division                     Comments
 1   Pico and Beverwill                                            WEST LA        1-1556427131              5   Cashio and Robertson                                 WEST LA
 2   3416 S MANNING AVE              National                      WEST LA                                  6   CODE 75                                              WEST LA            PROACTIVE INSERT
 3   1421 S Wooster St.              Pico                          WEST LA        1-1558796011              7   CODE 75                                              WEST LA            PROACTIVE INSERT
 4   GREENFIELD AVE AT PICO BLVD                                   WEST LA        1-1557337571              8   CODE 75                                              WEST LA            PROACTIVE INSERT


     CARE Team 6 - Council District 6 - Call Sign CARE206
          Address           Cross Street           Division                               Comments                          Address           Cross Street          Division                     Comments
 1   14412 Victory Blvd              Located in the alley          Van Nuys                                 5   Sherman way                Woodley Ave.             West Valley         1-1529602678
 2   7755 Aqueduct Ave               Stagg St.                    West Valley     1-1537232181              6   CODE 75                                             West Valley         PROACTIVE INSERT
 3   Victory Blvd.                   Gaviota Ave. (Bike Path)     West Valley     1-1556998181              7   CODE 75                                             West Valley         PROACTIVE INSERT
 4   Balboa Blvd.                    Vanowen St.                  West Valley     1-1557451181              8   CODE 75                                             West Valley         PROACTIVE INSERT


     CARE Team 7 - Council District 7 - Call Sign CARE207
          Address           Cross Street           Division                               Comments                          Address           Cross Street          Division                     Comments
 1   Bradley                         Del Sur St.                    Foothill      1-1559783221              5   8901 Helen Ave.            Glenoaks Blvd.             Foothill          1-1559686421
 2   12612 Osborne St.               Ralston Ave.                   Foothill                                6   CODE 75                                               Foothill          PROACTIVE INSERT
 3   10707 N El Dorado Ave           Van Nuys                       Foothill      1-1547348601              7   CODE 75                                               Foothill          PROACTIVE INSERT
 4   Remick                          Sunburst                       Foothill      1-1500543646              8   CODE 75                                               Foothill          PROACTIVE INSERT


     CARE Team 8 - Council District 8 - Call Sign CARE308
          Address           Cross Street           Division                               Comments                          Address           Cross Street          Division                     Comments
                                                                                  Special Enforcement and                                  Between 115TH ST and
 1   ST. ANDREWS SECZ                                              77TH ST.       Cleaning Zone             5   11500 S HOOVER ST, 90044   Nothing                      SE              1-1496413222
                                     Between AVALON BLVD
 2   606 E 107TH ST, 90002           and STANFORD AVE                 SE          1-1494224085              6   CODE 75                                                 SE              PROACTIVE INSERT
                                     Between MAIN ST and
 3   147 W 112TH ST, 90061           BROADWAY                         SE          1-1493314381              7   CODE 75                                                 SE              PROACTIVE INSERT
                                     Between MAIN ST and
 4   252 W 113TH ST, 90061           BROADWAY                         SE          1-1495502301              8   CODE 75                                                 SE              PROACTIVE INSERT


     CARE Team 9 - Council District 9 - Call Sign CARE109
          Address           Cross Street           Division                               Comments                          Address           Cross Street          Division                     Comments
 1   5413 Avalon                     55th St                       Newton                                   5   CODE 75                                              Newton             PROACTIVE INSERT
 2   25th and Long Beach             Nevin                         Newton                                   6   CODE 75                                              Newton             PROACTIVE INSERT
 3   300 W. 45th St.                 Broadway                      Newton                                   7   CODE 75                                              Newton             PROACTIVE INSERT
 4   6900 Avalon                                                   Newton                                   8   CODE 75                                              Newton             PROACTIVE INSERT


     CARE Team 10 - Council District 10 - Call Sign CARE416
          Address           Cross Street           Division                               Comments                          Address           Cross Street          Division                     Comments
 1   5TH ST AT HARVARD BLVD, 90020   N/A                           OLYMPIC        1-1527345811              5   CODE 75                                              OLYMPIC            PROACTIVE INSERT
                                     Between 1ST ST and
 2   146 N HARVARD BLVD, 90004       BEVERLY BLVD                  OLYMPIC        1-1552197438              6   CODE 75                                              OLYMPIC            PROACTIVE INSERT
 3   BERENDO ST AT 4TH ST, 90020     N/A                           OLYMPIC        1-1521896337              7   CODE 75                                              OLYMPIC            PROACTIVE INSERT
 4   HOBART BLVD AT 6TH ST, 90005    N/A                           OLYMPIC        1-1501760041              8   CODE 75                                              OLYMPIC            PROACTIVE INSERT


     CARE Team 11 - Council District 11 - Call Sign CARE411
          Address           Cross Street           Division                               Comments                          Address           Cross Street          Division                     Comments
 1   3840 Grand View Blvd            Pacific Ave.                   Pacific                                 5   CODE 75                                               Pacific           PROACTIVE INSERT
 2   3775 COLONIAL AVE               MCCUNE                         Pacific                                 6   CODE 75                                               Pacific           PROACTIVE INSERT
                                     Between COURTLAND ST
 3   1020 E ROSE AVE, 90291          and PENMAR AVE                 Pacific       1-1532383133              7   CODE 75                                               Pacific           PROACTIVE INSERT
 4   ROSE AVE AT SUNSET AVE, 90291   N/A                            Pacific       1-1533367119              8   CODE 75                                               Pacific           PROACTIVE INSERT


     CARE Team 12 - Council District 12 - Call Sign CARE212
          Address           Cross Street           Division                               Comments                          Address           Cross Street          Division                     Comments
    Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 33 of 34 Page ID
                                      #:1016
    South side ofSan Jose Street next to
    the tennis courts by the Granada
1    Hills Recreation Center.                                       DEVONSHIRE                             5   CODE 75                                  DEVONSHIRE   PROACTIVE INSERT
2   Parthenia east of Reseda                                        DEVONSHIRE                             6   CODE 75                                  DEVONSHIRE   PROACTIVE INSERT
3   Nordhoff Place (west of Corbin)                                 DEVONSHIRE                             7   CODE 75                                  DEVONSHIRE   PROACTIVE INSERT
4                                                                   DEVONSHIRE                             8   CODE 75                                  DEVONSHIRE   PROACTIVE INSERT


    CARE Team 13 - Council District 13 - Call Sign CARE413/113
         Address           Cross Street           Division                               Comments                        Address      Cross Street      Division            Comments
                                                                                 Special Enforcement and
1   SCHRADER SECZ                                                   HOLLYWOOD    Cleaning Zone             5   3021 N ROSWELL ST    SAN FERNANDO ROAD   NORTHEAST
2   3030 FLETCHER DRIVE                    SAN FERNANDO ROAD        NORTHEAST                              6   EDENHURST            COLORADO            NORTHEAST
3   COUNCIL ST.                            VERMONT AVE              NORTHEAST                              7   ALGER                GOODWIN             NORTHEAST
4   SUNSET BLVD                            WATERLOO                 NORTHEAST                              8   CODE 75                                  NORTHEAST    PROACTIVE INSERT


    CARE Team 14 - Council District 14 - Call Sign CARE114
         Address           Cross Street           Division                               Comments                        Address      Cross Street      Division            Comments
                                                                                 Special Enforcement and
1   EL PUEBLO SECZ                                                   CENTRAL     Cleaning Zone             5   1213 S Compton Ave                        Newton
2   1017 E Olympic Blvd                                              Newton                                6   CODE 75                                   Newton      PROACTIVE INSERT
3   720 E 15th St                                                    Newton                                7   CODE 75                                   Newton      PROACTIVE INSERT
4   2300 E 8th St                          Mateo St                  Newton                                8   CODE 75                                   Newton      PROACTIVE INSERT


    CARE Team 15 - Council District 15 - Call Sign CARE315
         Address           Cross Street           Division                               Comments                        Address      Cross Street      Division            Comments
1   516 W 140th Street                     Figueroa to cul de sac     Harbor                               5   CODE 75                                    Harbor     PROACTIVE INSERT
2   Figueroa Street                        135th to Rosecrans         Harbor                               6   CODE 75                                    Harbor     PROACTIVE INSERT
3   116th Place                            Hoover                     Harbor                               7   CODE 75                                    Harbor     PROACTIVE INSERT
4   CODE 75                                                           Harbor     PROACTIVE INSERT          8   CODE 75                                    Harbor     PROACTIVE INSERT


    CARE Team River - Call Sign CARE
         Address           Cross Street                             Division             Comments                        Address      Cross Street      Division            Comments
1                                                                                                          4                                                         1-1423546642
2                                                                                                          5

3                                                                                                          6
      Case 2:19-cv-06182-DSF-PLA Document 38-1 Filed 02/26/20 Page 34 of 34 Page ID
                                        #:1017




TENTATIVE SCHEDULE:                                                                                                                                                     * HE - Homeless Encampments
Monday, February 24th @ 7:00 A.M.                                                                                                                                           * ID- Illegal Dumping




     EAST VALLEY CARE+1- Council District 2 Services:
        Auth#               Address             Cross St              Cross St           Location             Comments/Survey               Est. Clean Time      Division     LAPD Call Sign                  Status    Inter-Agency Referral
                                                                                                    All encampments in the alley.                                                CARE224                     Approved
                  11451 HATTERAS ST,                                                                Shopping carts, bulky items and                           NORTH
 1    200218055   91601                   LANKERSHIM BLVD                        SIDEWALK/STREET    visible health hazards.                 1 hr              HOLLYWOOD
                                                                                                    All encampments on the sidewalk.                                             CARE224                     Approved
                  4555 N LANKERSHIM                                                                 Shopping carts, bulky items and                           NORTH
 2    200106005   BLVD, 91602             HORTENSE ST.        RIVERSIDE DR.      SIDEWALK/STREET    visible health hazards.                 3 hrs             HOLLYWOOD
                                                                                                    Encampments located on the                                                   CARE224                     Approved
                  101 FWY AND LAUREL                                                                sidewalk. Shopping carts, bulky items                     NORTH
 3    200127020   CANYON BLVD, 91607      Riverside Dr                           SIDEWALK/STREET    and visible health hazards.           2 hrs               HOLLYWOOD
                                                                                                    Encampments located on the                                                   CARE224                     Approved
                  10835 W CHANDLER                                                                  sidewalk. Shopping carts, bulky items                     NORTH
 4    200115003   BLVD, 91601             W CHANDLER BLVD                        SIDEWALK/STREET    and visible health hazards.           2 hrs               HOLLYWOOD


     DCT CARE+1 - Council District 6 Services:
        Auth#               Address             Cross St              Cross St           Location             Comments/Survey               Est. Clean Time      Division     LAPD Call Sign                  Status    Inter-Agency Referral
 1    200205003   14600 W TITUS ST, 91402 ROSCOE BLVD         LANARK ST          SIDEWALK/STREET    2 HE(s)                                 2 hrs             MISSION            CARE225                     Approved
                  8783 N PARTHENIA PL,                                                                                                                                           CARE225                     Approved
 2    200121010   91343                   SEPULVEDA BLVD      PARTHENIA ST       SIDEWALK/STREET    2 HE(s)                                 1.5 hour(s)       MISSION
                  9134 VAN NUYS BLVD,                                                                                                                                            CARE225                     Approved
 4    190702001   91402                   NORDHOFF STREET                        SIDEWALK/STREET    1 HE(s)                                 1 hr              MISSION


     CAZADOR CARE+1- Council District 1 Services :
        Auth#               Address             Cross St              Cross St           Location             Comments/Survey               Est. Clean Time      Division     LAPD Call Sign                  Status    Inter-Agency Referral
                  826 S CORONADO ST,                                                                4 HE’s; 6 postings.                                                          CARE126                     Approved           DOT
 1    200204027   90057                   W 8TH ST            W 9TH ST           SIDEWALK/STREET    Requires 2 LAPD Units                   3 hours           RAMPART


     WASHINGTON CARE+1 - Council District 13 Services:
        Auth#               Address             Cross St              Cross St           Location             Comments/Survey               Est. Clean Time      Division     LAPD Call Sign                  Status    Inter-Agency Referral
 1    200103005   3191 W 4TH ST, 90020    VERMONT             WESTMORELAND                          30+ HEs; 16 postings.                   5.5 hour          OLYMPIC            CARE427                     Approved           DOT
                  245 N VERMONT AVE,                                                                                                                                             CARE427                     Approved           DOT
 2    190627007   90004                   BEVERLY BLVD.       COUNCIL ST.                           4 HE’s; 7 postings.                     2.5 hours         OLYMPIC


     CARE+ ABH Team: SITE A Bridge Home
        Auth#               Address             Cross St              Cross St           Location             Comments/Survey               Est. Clean Time      Division     LAPD Call Sign        Status              Inter-Agency Referral
 1    191210001   ABH IMPERIAL            E 112TH ST          COMPTON AVE        Sidewalk/Street                                            8 hrs             SOUTHEAST          CARE328                     Approved


     CARE+ OHS Team
        Auth#               Address             Cross St              Cross St           Location             Comments/Survey               Est. Clean Time      Division     LAPD Call Sign                  Status    Inter-Agency Referral
                                                                                                    PLEASE DO NOT CLOSE                                                          CARE121                     Approved
                                                                                                    AUTHORIZATIONExpanded Skidrow
                                                                                                    Concentrated Clean up.

                                                                                                    Wall St Between 5 th and 8 th St,
                                                                                                    19 HE’s 19 postings, Bulky items,
                                                                                                    trash and debris.

                                                                                                    San Julian St Between 5 th and 8th
                                                                                                    St,
                                                                                                    30 HE’s 21 postings, Bulky items,
                                                                                                    trash and debris.

                                                                                                    San Pedro St Between 7 th and 8th
                                                                                                    St,
                  Wall St (5th St and 8th St)                                                       No HE’s found upon arrival, but the
                                                                                                    location was posted/ 14 postings. ~0.
                  San Julian St (5th St and 8th St)                                                 5 hour for power wash
 1    200102027   San Pedro St (7th St to 8th St)                                SIDEWALK/STREET                                            8.0 hours         CENTRAL


     CARE+ Grand Ave Team
        Auth#               Address             Cross St              Cross St           Location             Comments/Survey               Est. Clean Time      Division     LAPD Call Sign                  Status    Inter-Agency Referral
                                          (Flower to Grand Ave)                                                                                                                  CARE322                     Approved
                                          (Flower St to Grand Ave)
                                           (Flower St to Grand Ave)
      200109002                           (Flower St to Grand Ave)
 1    200109003   49th St                 (51st St to 52nd Pl)                   SIDEWALK/STREET    6 Postings; 4 HEs,                      2 HR              NEWTON

 2                51st St                                                        SIDEWALK/STREET    6 Postings;8 HE                         3 HRs             NEWTON             CARE322                     Approved
 3                52nd Pl                                                        SIDEWALK/STREET    6 Postings; 8 HE                        3 HRs             NEWTON             CARE322                     Approved
 4                54th St                                                        SIDEWALK/STREET    0 Postings                              0 hrs             NEWTON             CARE322                     Approved
 5                Flower St                                                      SIDEWALK/STREET    0 Postings                              0 hrs             NEWTON             CARE322                     Approved


     CARE+ DTLA Team
        Auth#               Address             Cross St              Cross St           Location             Comments/Survey               Est. Clean Time      Division     LAPD Call Sign                  Status    Inter-Agency Referral
 1    200116020   1116 E 11TH ST, 90021   S CENTRAL AVE       STANFORD AVE       ALLEY              2 HEs, 16 Postings.                     2 HR              NEWTON             CARE123                     Approved
 2    200116021   1150 E 12TH ST, 90021   PALOMA ST           S CENTRAL AVE      SIDEWALK/STREET    2 HEs, 15 Postings.                     2 HR              NEWTON             CARE123                     Approved
 3    200116019   1154 E 10TH ST, 90021   E OLYMPIC           11TH ST            SIDEWALK/STREET    2 HEs, 16 Postings.                     2 HR              NEWTON             CARE123                     Approved
 4    200116018   1161 E 11TH ST, 90021   S CENTRAL AVE       E OLYMPIC          SIDEWALK/STREET    1 HEs, 12 Postings.                     1 hr              NEWTON             CARE123                     Approved
